IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


INTERMEC IP CORP., and                  )
INTERMEC TECHNOLOGIES CORP., )
                                        )
                           Plaintiffs- )
            Counterclaim Defendants, )
                                        )       C.A. No. N20C-03-254
      v.                                )                PRW CCLD
                                        )
TRANSCORE, LP, and TRANSCORE )
HOLDINGS, INC.,                         )
                                        )
                          Defendants- )
               Counterclaim Plaintiffs. )
                                        )


                          Submitted: August 5, 2021
                          Decided: August 16, 2021

                MEMORANDUM OPINION AND ORDER

        Upon Plaintiffs-Counterclaim Defendants Intermec IP Corp. and
              Intermec Technologies Corp.’s Motion to Dismiss,
                 GRANTED IN PART, DENIED IN PART.

        Upon Plaintiffs-Counterclaim Defendants Intermec IP Corp. and
     Intermec Technologies Corp.’s Motion for Judgment on the Pleadings,
                                  DENIED.

         Upon Defendants-Counterclaim Plaintiffs TransCore, LP and
       TransCore Holdings, Inc.’s Motion for Judgment on the Pleadings,
                GRANTED IN PART, DENIED IN PART.

Steven L. Caponi, Esquire, Matthew B. Goeller, Esquire, K&L GATES LLP,
Wilmington, Delaware; Michael S. Nelson, Esquire, Jessica L.G. Moran, K&L
GATES LLP, Pittsburgh, Pennsylvania. Attorneys for Plaintiffs-Counterclaim
Defendants Intermec IP Corp. and Intermec Technologies Corp.
Jason A. Cincilla, Esquire, Howard P. Goldberg, Esquire, Tye C. Bell, Esquire,
MANNING GROSS + MASSENBURG LLP, Wilmington, Delaware, Stephen E. Baskin,
Esquire, Peter Schmidt, Esquire, KING & SPALDING LLP, Washington, D.C.
Attorneys for Defendants-Counterclaim Plaintiffs TransCore, LP and TransCore
Holdings, Inc.




WALLACE, J.
      Plaintiffs Intermec IP Corp. and Intermec Technologies Corp. (collectively,

“Intermec”) and defendants TransCore, LP and TransCore Holdings, Inc.

(collectively, “TransCore” or the “Company”) are counterparties to a cross-license

(the “License”). The License permits each party to commercialize the other’s

intellectual property without fear of infringement claims. In exchange, TransCore

agreed to pay Intermec royalties on its sales revenue quarterly at fixed percentages.

Intermec may verify the accuracy of TransCore’s payments through an independent

audit of the Company’s quarterly reports. For those rights, Intermec agreed not to

deploy TransCore’s intellectual property in certain markets. This dispute concerns

TransCore’s payments and quarterly reports and Intermec’s audit and the limits

imposed on Intermec’s use.

      Following an audit, Intermec learned TransCore had been underpaying. So

Intermec demanded the deficiency. The Company disagreed with the auditor’s

analysis and refused. Intermec let the discrepancy slide for almost three years and

then sued. Now, it seeks breach-of-contract damages and certain declarations. The

Company attacks the breach allegations as time-barred and unsupported, and insists

the controversies underlying the proposed declarations are moot.

      Though Intermec maintains TransCore has paid too little, the Company

contends it has paid too much. Intermec’s audit prompted TransCore to investigate

its own records more closely. After that, TransCore determined it had been making


                                         -1-
royalty payments on non-royalty-bearing assets. As a separate result of its search,

TransCore discovered Intermec allegedly has been using the Company’s intellectual

property in a contractually-forbidden manner. Now, invoking express, implied, and

quasi-contractual theories, the Company counterclaims for its mistaken debits,

which Intermec says it has no duty refund, and for misuse, which Intermec denies.

      The parties have cross-moved for judgment on the pleadings as to Intermec’s

claims and Intermec has moved to dismiss TransCore’s counterclaims. Resolution

of those motions turns on the proper interpretation of various License provisions.

Based on the License’s terms, TransCore can’t pursue an express breach-of-contract

or unjust enrichment claim for overpayment, or an implied covenant claim for

misuse. To that extent, Intermec’s dismissal motion is GRANTED. But TransCore

can pursue an implied covenant claim for overpayment and an express

breach-of-contract claim for misuse. Intermec’s dismissal motion against those is

DENIED.

      Turning to the parties’ cross-motions, the Court concludes, at this stage, the

provisions undergirding Intermec’s breach-of-contract claim are subject to more

than one reasonable interpretations. At the pleadings stage of a contract dispute, the

Court can’t choose between reasonable, but differing, interpretations of ambiguous

language. Discovery that may illuminate the parties’ mutual intent is therefore

warranted. Accordingly, the Court DENIES both parties’ motions as to Intermec’s


                                         -2-
breach-of-contract claim. As a result, the Company’s statute of limitations defense

must be deferred until the parties establish the only reasonable reading of the License

provisions governing that defense’s viability.

          Intermec’s declaratory count can be decided now, however. Two of the

proposed declarations must be dismissed as moot and the last, as duplicative.

Accordingly, TransCore’s motion against Intermec’s declaratory count is

GRANTED and Intermec’s cross-motion thereon is DENIED.

                            I. FACTUAL BACKGROUND

    A. RADIO FREQUENCY IDENTIFICATION.

          Intermec and TransCore produce Radio Frequency Identification (“RFID”).1

RFID originated during World War II.2 Then, standard issue radar could not

distinguish allied planes from enemy ones. So, to avoid friendly fire, military

scientists created prototypical RFID: a call and response system.3 Using this system,

pilots communicated an identifying signal through an airborne transmitter to a

transponder back at base that, in turn, decoded the greeting and noted false alarms.4




1
    Compl. ¶ 15, Mar. 25, 2020 (D.I. 1).
2
    See generally History of RFID Technology, TRACE ID, www.trace-id.com/history-rfid-
technology/ (last visited Aug. 4, 2021).
3
    Id.
4
    Id.
                                           -3-
In other words, vintage RFID functioned like barcode, scanning aircraft and

classifying its allegiance.

      RFID survived the battlefield with its barcode function intact. But its primary

purpose has been retooled. Now, RFID manufacturers offer tracking solutions to

shipping, healthcare, security, and pharmaceutical industries.5 End users purchase

modern RFID to monitor portable assets, to authorize personnel, to manage supply

chains, and to ferret out counterfeit inventory and other contraband.6

      Together with technological advancements, today’s RFID also consists of

parts more valuable than the whole. That means RFID’s symbiotic components,




5
    See generally What Is RFID and How Does RFID Work?, AB&R (AM. BARCODE & RFID),
https://www.abr.com/what-is-rfid-how-does-rfid-work/ (last visited Aug. 4, 2021).
6
   See generally Radio Frequency Identification (RFID), U.S. FOOD & DRUG ADMIN.,
https://www.fda.gov/radiation-emitting-products/electromagnetic-compatibility-emc/radio-
frequency-identification-rfid (last updated Sept. 17, 2018); Radio Frequency Identification
(RFID): What Is It?, U.S. DEP’T OF HOMELAND SEC., https://www.dhs.gov/radio-frequency-
identification-rfid-what-it (last updated July 6, 2009).


                                           -4-
known as “ASICs,”7 “Inserts,”8 “Printers,”9 “Readers,”10 and “Tags,”11 are

individually-patentable. That also means RFID is controlled by private patent

owners. Hewing to a competitive market, patent holders have an economic incentive

to exclude rivals and often press, to that end, infringement litigation. But because

monopolism could have the counterproductive effect of deadlocking RFID’s

innovation, competitors have entered into cross-licensing agreements through which

they share patent ownership in exchange for royalties and related privileges.12 As a

result, cross-license counterparties bargain for the right to infringe each other’s



7
    Compl., Ex. A, RFID Cross-License at Additional Definitions (hereinafter “License”)
(defining “RFID ASIC” as “application specific integrated circuit . . . designed to be used in
conjunction with an antenna for the purpose of creating a RFID Insert or RFID Tag”).

The License is divided into two substantive “exhibits,” with the second replicating section numbers
enumerated in the first. So, for clarity, the Court refers to the License’s provisions using
“§ [X No.]-[Provision No.]” as shorthand where appropriate.
8
    Id. (defining “RFID Insert” as “any RFID product or device that at a minimum is capable of
communicating wireless radio frequency with a RFID Reader, and includes an RFID ASIC, an
antenna, and with or without a substrate” (enumeration omitted)).
9
   Id. (defining “RFID Printer” as “a printing or encoding/decoding apparatus which includes the
capability to communicate by wireless radio frequency communication with an RFID ASIC, an
RFID Insert or an RFID Tag”).
10
    Id. (defining “RFID Reader” as “any radio frequency device . . . that . . . is capable of
communicating by wireless radio frequency communication to read, encode or decode RFID
Inserts or RFID Tags” (enumeration omitted)).
11
   Id. (defining “RFID Tag” similarly to an RFID Insert and observing that an RFID Tag “may
or may not” have RFID Inserts built into them and “may include other functionality . . . [e.g.,] a
source of power, . . . information storage and retrieval” capabilities).
12
   See generally Sanyo Elec. Co., Ltd. v. Intel Corp., 2021 WL 747719, at *1 & nn.1–4 (Del. Ch.
Feb. 26, 2021) (explaining cross-licensing arrangements and collecting industry background).
                                               -5-
patents and agree, thereby, to replace federal remedies with contractual ones.13

     B. THE LICENSE.

        Against this background, Intermec and TransCore executed the License about

thirteen years ago.14 The License covers hundreds of the parties’ RFID patents

(collectively, “Licensed Patents” and where appropriate, “Intermec Licensed

Patents” or “Company Licensed Patents”)15 and contains definitions and terms

governing royalty payments, quarterly reports, audits, and market restrictions.

        1. Licensed Patents; Licensed Products; Royalty Payments.

        Under the License, the parties’ Licensed Patents are defined as those “that are

owned by or licensed . . . to [Intermec or the Company and] that are necessary or

useful for designing, developing, processing, manufacturing or selling RFID”

ASICs, Inserts, Printers, Readers, and Tags.16 Those components are defined

collectively as “[Intermec or Company] Licensed Products.”17 More important,


13
    See id. at *1 (“Generally, a cross license . . . allow[s] each contracting party to participate in
what otherwise would amount to patent infringement. Competitors in a common field come
together and agree in advance that neither will be precluded by the other’s patents from introducing
new products or adopting new processes. As a result of the cross license, [counterparties] are
effectively unable to use patents against one another.” (internal quotation marks and citations
omitted)); see also License, BLACK’S LAW DICTIONARY (11th ed. 2019).
14
     Compl. ¶¶ 1, 15; see generally License.
15
     License at Attachs. 3, 4 (Schedules of Royalty-Bearing Patents).
16
     Id. §§ X1-1.2, X1-1.6.
17
     Id. § X1-1.8.


                                                 -6-
Licensed Products are Licensed Products only to the extent that, “but for” the

License, their sale or transfer “would infringe one or more . . . [Intermec or

Company] Licensed Patents.”18

         That matters, for two reasons.            First, Intermec granted the Company

permission to integrate “Intermec Licensed Patents, . . . [in order] to make, . . . use,

lease, offer to sell, sell, service, export and import Licensed Products.”19 So

Intermec allowed the Company to appropriate Intermec Licensed Patents in a way

that, without the License, would amount to patent infringement. Consistent with the

infringement disclaimer’s purpose, and cooperative innovation generally, the parties

declared the Company’s authority to do so would terminate, in pertinent part, “upon

the expiration” of Intermec Licensed Patents.20

         Second, the Company’s royalty obligations are tied to Licensed Products.

Under Section 3.0 (the “Payment Provision”), the Company must pay Intermec:

         a running royalty of [(i)] 2.5% on the Net Sales Value of any Licensed
         RFID ASICs . . .; [(ii)] 3.0% on the Net Sales Value of any Licensed
         Tags [and/or] Inserts . . .; and [(iii)] 7.0% on the Net Sales Value of any
         Licensed Readers.21


18
     Id.; id. § X1-1.19.
19
     Id. § X1-2.1.
20
    Id. at Recitals; see id. (defining “Term” as “January 8, 2008” until “the expiration of the last
to expire of the Intermec Licensed Patents and the Company Licensed Patents”).
21
     Id. § X1-3.1(i)–(iii).


                                                -7-
Those royalty duties accrue as soon as the Company “becomes entitled to receive

consideration for Licensed Product[s]”22 and must be discharged no later than “30

days following the end of the quarter in which such royalties accrue.” 23 So the

Company must pay Intermec royalties quarterly and at fixed percentages only on the

Net Sales Value of intellectual property transactions that would have, but for the

License, infringed Intermec Licensed Patents.

        2. Quarterly Reports; Audits.

        Given the quarterly deadlines, TransCore must submit quarterly reports to

Intermec “30 days after the close of each quarter” “whether or not there are any

royalties due.”24 The quarterly reports must, among other things, reflect TransCore’s

financial performance, disclose its royalty calculation methodologies, and show, in

balance-sheet form, how TransCore computed the aggregate Net Sales Value on the

Licensed Products it sold or transferred.25 “[F]ailure to provide” timely and

adequately-detailed reports, the License warns, results in “a material breach.”26




22
     Id. § X2-2.1.
23
     Id. § X2-2.2.
24
     Id. § X2-3.3.
25
     Id. § X2-3.2.
26
     Id. § X2-3.3.


                                         -8-
           TransCore calculates its own royalty payments.27 So Intermec:

           . . . has the right, . . . through an independent Third Party, . . . to audit
           [TransCore’s records] to verify any representations made (in quarterly
           reports or otherwise) by [TransCore] to Intermec about the matters
           described in [the provisions describing what a quarterly report must
           contain].28

The License further holds TransCore liable for any deficiency “demonstrate[d]” by

the Third Party auditor and imposes a deadline for settling the bill.

           Should the results of any . . . audit by Intermec’s [Third Party]
           representative demonstrate that any representations or payments made
           by Company resulted in an underpayment that exceeded more than one
           percent (1%) in any period, then Company will within 30 days after
           notice of such underpayment, pay Intermec such amount. . . .29

           3. “Transportation Markets” Restrictions.

           Though broad, the rights the License confers are not unlimited. Relevant here

are restrictions on the “Transportation Markets,” which the License defines as

           electronic toll and traffic management . . ., public sector vehicle
           registration and inspection programs, airport based ground
           transportation management systems and taxi dispatch, railroad
           locomotion and wagon tracking, revenue based parking, [and] vehicle
           initiated mobile payment services.30




27
     Id. § X2-3.2.
28
     Id. § X2-3.5 (the “Audit Provision”).
29
     Id.
30
     Id. § X1-1.18.


                                               -9-
TransCore granted Intermec “royalty-free” access to Company Licensed Patents and

Products for “use” and sale everywhere but the Transportation Markets.

         Company hereby grants . . . to Intermec a personal, world-wide . . .
         royalty-free right and license [to] Company Licensed Patents . . . solely
         outside the Transportation Markets, including the right to make, . . .
         use, lease, offer to sell, sell, export and import . . . Company Licensed
         Products.31

To reinforce TransCore’s intent to seal the Transportation Markets, the parties

drafted another provision titled as “No Rights Inside the Transportation Markets.”

That provision states:

         This Agreement does not expressly, by implication or otherwise, confer
         on Intermec . . . any license or other right, title or interest in or under
         any [of] Company Licensed Patents . . . in the Transportation Markets.32

     C. INTERMEC’S ALLEGATIONS.

         1. The Audit.

         In the summer of 2016, Intermec sought to verify the accuracy of TransCore’s

Q3 2012 through Q2 2016 quarterly reports (the “2012–16 Reports”).33 Intermec

retained Ernst & Young LLP, an accounting firm, as its independent third-party

auditor (the “Auditor”).34 Working from one of the Company’s facilities and in


31
     Id. § X1-2.3(ii).
32
     Id. § X2-1.13.
33
     Compl. ¶ 23.
34
     Id. ¶¶ 4, 23.


                                            -10-
consultation with the Company’s management, the Auditor completed quantitative

“fieldwork” for three days and then “follow up procedures” that lasted another five

months—until March 27, 2017.35 That day, the Auditor delivered a “findings report”

(the “FR”) to Intermec’s parent company that summarized and explained the

Auditor’s analysis of the 2012–16 Reports.36

        2. The Audit’s Results.

        The Auditor concluded the Company had underpaid Intermec approximately

$1.64 million (including late fees and the audit’s cost) during the examined period.37

As support for that conclusion, the FR cited misstatements and miscalculations in

the 2012–16 Reports. According to the FR, the 2012–16 Reports: (1) underreported

five quarters’ worth of royalties; (2) omitted three royalty-bearing line items;

(3) used a Net Sales Value formula that deviated from the License’s terms; and

(4) inappropriately depressed the Company’s overseas earnings by applying

foreign-exchange losses to Net Sales Value derived from cross-border transactions.38


35
     Compl., Ex. B at §§ 2.1, 2.3, Mar. 27, 2017 Ernst & Young LLP Findings Report (the “FR”).
36
     FR at 1.
37
     FR § 1.
38
    Id. §§ 1, 3.1–3.5. The Company disputed the Auditor’s formula for calculating Net Sales
Value. Id. § 3.3. The Auditor used the formula expressed in the License’s definition of Net Sales
Value. See License at Additional Definitions (defining Net Sales Value, i.e., gross invoice price,
to compute earnings derived from “multiprotocol products,” FR § 3.3.). The Company asserted
that it had been using an “adjusted unit price” calculation instead of gross invoice price because
gross invoice price “was not consistent with the” License and failed to account for “non-royalty
bearing protocols.” FR § 3.3. According to the Company, an adjusted unit price obviated these
                                              -11-
        3. The Company’s Dispute and the Parties’ Post-Audit Relationship.

        A month later, Intermec sent the FR to TransCore for the Company’s review.

TransCore, in response, disputed the Auditor’s analysis.39 As it had during the

Auditor’s examination, TransCore claimed the Auditor achieved its figures by

relying on a model that was inconsistent with the parties’ course of performance.40

Apparently forgetting about it, the parties’ relationship continued normally until

August 2019, at which time Intermec alleges, in one sentence, the Company abruptly

stopped sending it quarterly reports.41 Intermec also intimates a “continual[]” failure

by TransCore to stay current on its royalty obligations.42 It says nothing more.




issues and represented a course of performance. See id. (“[TransCore] communicated that the
adjusted price is the correct price to use for the royalty calculation. . . . [TransCore] indicated that
[it] has not received any contrary feedback from Intermec since the inception of the contract.”).
See also Defs.’ Am. Ans. & Countercls. at Countercls. ¶¶ 26–33, Feb. 1, 2021 (D.I. 26) (hereinafter
“Am. Ans.”) (explaining background on calculations further).
39
   Compl. ¶¶ 28–30; id., Ex. C, Apr. 28, 2017 Letter from Stephanie Schwencer, Intermec’s Dir.
Of Fin., to George McGraw, Transcore’s Exec. Vice President.
40
     See supra note 39.
41
   Compl. ¶ 31 (“After August 16, 2019, TransCore stopped providing Intermec with the
quarterly reports required by the License Agreement.”).
42
   Id. ¶ 32 (“Upon information and belief, TransCore has continually failed to pay all royalties
owed to Intermec. . . .”).


                                                 -12-
     D. TRANSCORE’S ALLEGATIONS.

         1. The Company’s Overpayments.

         In addition to disputing the FR on the merits, TransCore found the Auditor’s

analysis to prove too much. The FR determined the Company: (1) made duplicate

payments 28 times; and (2), separately, overpaid for “products and . . . services . . .

not subject to royalty payment.”43 The latter conclusion led the Company to believe

it mistakenly overpaid Intermec approximately $1.94 million in royalties.44 As

support for its figure, TransCore identified royalties paid on specific Licensed

Products that either did not integrate Intermec Licensed Patents or erroneously

integrated Intermec Licensed Patents that were expired at the time the underlying

Licensed Product had been transacted.45 According to TransCore, Intermec has

refused to reimburse these overpayments.46

         2. Misuse in the Transportation Markets.

         In the spirit of investigation, TransCore, at this time, also looked more closely

at Intermec’s operations. In doing so, TransCore learned Intermec allegedly had

been using Company Licensed Patents, Products, or both, in violation of the


43
     FR §§ 3.5–3.6.
44
     Am Ans. ¶¶ 55, 69.
45
     Id. ¶¶ 55–69.
46
     E.g., id. ¶ 78.


                                            -13-
License’s territorial restrictions.47 According to TransCore, Intermec has been

deploying the Company’s intellectual property in “the Western Hemisphere Travel

Initiative, Land Border Integration, and Integrated Travel Initiative projects,” all of

which, in the Company’s view, meet the Transportation Markets definition.48 As

further evidence of misuse, TransCore alleges Intermec’s “marketing materials,

including [its] websites and data sheets, fail to exclude Transportation Markets.”49

     E. THIS LITIGATION.

         1. Intermec’s Complaint and the Company’s Opposition.

         Intermec sued on March 25, 2020—two days shy of the FR’s three-year

anniversary and almost four years since the last quarter included in the 2012–16

Reports closed.50 Its complaint comprises two counts: (1) breach-of-contract, and

(2) declaratory judgment.

         Through its breach-of-contract count, Intermec seeks damages representing

“the current outstanding balance . . . for the audited period” plus interest on that

principal (i.e., approximately $2.6 million).51 Incorporating numerous paragraphs


47
     Id. ¶¶ 70–76.
48
     Id. ¶¶ 73–74.
49
     Id. ¶ 73.
50
     See generally Compl.
51
     Compl. ¶ 44.


                                         -14-
by reference, Intermec purports to separate a breach of the Audit Provision from an

independent failure by TransCore “to pay . . . ongoing royalties” (for which Intermec

does not allege damages).52            And—in its briefs—Intermec seeks damages for

TransCore’s alleged refusal to prepare quarterly reports since August 2019.53

        Intermec’s       declaratory    count     largely     reasserts     the    issues    in    its

breach-of-contract count. The declaratory count seeks three54 declarations as to

TransCore’s contractual duties. Specifically, Intermec requests declarations that the

Company must: (1) pay past royalties; (2) continue paying present royalties; and

(3) continue issuing quarterly reports.55 On all this and its breach allegations

Intermec has moved for judgment on the pleadings, citing the License’s plain

language as support.56




52
     Id. ¶¶ 41, 44–45.
53
    Pls.’ Opening Br. in Supp. of Mot. for J. on Pleadings at 12–14, Feb. 25, 2021 (D.I. 30)
(hereinafter “Intermec JP Br.”); cf. Compl., Prayer for Relief ¶ B (limiting relief based on quarterly
reports to a declaration).
54
    The Court notes Intermec’s pending motion to amend its declaratory count to include a fourth
declaratory request related to the License’s termination. D.I. 51. Because Intermec’s proposed
amendment would have no effect on the disposition of the motions decided here, the Court does
not address that requested amendment here.
55
     Compl. ¶¶ 33–39.
56
     Intermec JP Br. (D.I. 30).


                                                -15-
         TransCore answered. And in its answer, the Company denied almost every

allegation.57 Relevant here, it denied a duty to provide Intermec quarterly reports.58

Later in its answer, however, the Company inserted a screenshot of the parties’

quarterly report “portal” that indicates Intermec has “received” all the quarterly

reports it claims are missing.59 And, in its opposition briefs, TransCore conceded it

currently has a duty to pay royalties and provide quarterly reports.60

         Having answered and asserted counterclaims, TransCore cross-moved for

judgment on the pleadings against Intermec’s entire complaint. The Company

contends Intermec’s breach-of-contract allegations are barred by Delaware’s

three-year, contractual statute of limitations because, TransCore maintains, those

allegations rest on royalty payments that were due five years ago.61 And (through

related briefing), TransCore continues, to the extent Intermec claims for breach of

the Audit Provision, the Audit Provision does not empower the Auditor to make a

“binding determination” that imposes on TransCore an unappealable duty to imburse



57
     Am. Ans. at Ans. ¶¶ 15–38.
58
     Id. at Ans. ¶ 31.
59
     Id. at Countercls. ¶¶ 38–39.
60
    E.g., Defs.’ Opening Br. in Supp. of Mot. for J. Pleadings at 19–21. Feb. 25, 2021 (D.I. 29)
(hereinafter “TransCore JP Br.”); Defs.’ Opp’n Br. to Pls. Mot. for J. Pleadings at 13–16, Mar. 18,
2021 (D.I. 35) (hereinafter “TransCore JP Opp’n Br.”).
61
     TransCore JP Br. at 7–17.


                                               -16-
corrective payments.62            As to the declaratory counts, TransCore argues its

concessions that it must pay royalties and provide quarterly reports should be enough

to moot the underlying controversies.63

        2. The Company’s Counterclaims and Intermec’s Opposition.

        The Company levels five counterclaims comprising three contractual theories

that cover two subjects: overpayment and misuse.64 As to overpayment, TransCore

pleads breach-of-contract, breach of the implied covenant, and unjust enrichment.

Using these express, implied, and quasi-contractual theories, TransCore contends,

one way or another, Intermec is liable for refusing to refund the royalties the

Company overpaid. As to misuse, TransCore pleads a second set of

breach-of-contract and implied covenant counterclaims.                   In both counts, the

Company alleges Intermec’s participation in the Transportation Markets violates the

License.

        Instead of answering, Intermec has moved to dismiss all TransCore’s

counterclaims under Rule 12(b)(6).65 Against the overpayment counts, Intermec



62
     TransCore JP Opp’n Br. at 17–20.
63
     TransCore JP Br. at 17–21.
64
     Am. Ans. at Countercls. ¶¶ 77–113.
65
    Pls.’ Opening Br. in Supp. of Mot. to Dismiss Defs.’ Countercls., Feb. 25, 2021 (D.I. 31)
(hereinafter “Intermec Dismissal Br.”); see also Defs.’ Ans. Br. in Opp’n to Pls.’ Mot. to Dismiss
Defs.’ Countercls., Mar. 18, 2021 (D.I. 36) (hereinafter “TransCore Dismissal Opp’n Br.”).
                                              -17-
argues the Company: (1) fails to plead an express breach because the License does

not require Intermec to refund overpayments; (2) fails to plead a gap the implied

covenant must fill and, in any event, implying the covenant would be tantamount to

rewriting the License; and, (3) cannot recover on an unjust enrichment theory

because the License itself governs the parties’ relationship.66 And against the misuse

counts, Intermec contends: (1) the License does not prohibit Intermec from engaging

all activity in the Transportation Markets, as Intermec thinks TransCore has alleged;

and (2) there is no room for the implied covenant because the Transportation Markets

restrictions expressly govern the breach TransCore has inadequately alleged.67

                              II. STANDARDS OF REVIEW

     A. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM.

        A party may move to dismiss under this Court’s Civil Rule 12(b)(6) for failure

to state a claim upon which relief can be granted.68 In resolving a Rule 12(b)(6)

motion, the Court: (1) accepts as true all well-pleaded factual allegations in the

complaint; (2) credits vague allegations if they give the opposing party notice of the

claim; (3) draws all reasonable factual inferences in favor of the non-movant; and,




66
     Intermec Dismissal Br. at 10–18.
67
     Id. at 18–23.
68
     Del. Super. Ct. Civ. R. 12(b)(6).


                                         -18-
(4) denies dismissal if recovery on the claim is reasonably conceivable.69 The Court,

however, need not “accept conclusory allegations unsupported by specific facts or

. . . draw unreasonable inferences in favor of the non-moving party.”70 The Court

will reject “every strained interpretation of the allegations proposed by the

plaintiff.”71

         Delaware’s pleading standard is “minimal.”72 Dismissal is inappropriate

unless “under no reasonable interpretation of the facts alleged could the complaint

state a claim for which relief might be granted.”73 As a general rule, a claim or

counterclaim’s reasonable conceivability cannot be determined using “matters

outside the pleadings.”74 But, “for carefully limited purposes,”75 the Court “may




69
    Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 535 (Del. 2011).
This is so, and the analysis engaged is the same, whether the Court is examining an initiating
plaintiff’s claim or a defendant’s counterclaim. Columbus Life Ins. Co. v. Wilmington Trust Co.,
2021 WL 537117, at *4 n.64 (Del. Super. Ct. Feb. 15, 2021).
70
    Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011), overruled on other
grounds by Ramsey v. Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
71
     Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001).
72
     Cent. Mortg., 27 A.3d at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 895 (Del. 2002)).
73
   Unbound Partners Ltd. P’ship v. Invoy Holdings Inc., 251 A.3d 1016, 1023 (Del. Super. Ct.
2021) (internal quotation marks omitted); see Cent. Mortg., 27 A.3d at 537 n.13 (“Our governing
‘conceivability’ standard is more akin to ‘possibility. . . .’”).
74
     In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 68 (Del. 1995).
75
     Id. at 69.


                                               -19-
consider matters outside the pleadings when the document is integral to . . . a claim

and incorporated into the complaint.”76

     B. JUDGMENT ON THE PLEADINGS.

        The Court cannot grant judgment on the pleadings unless, after drawing all

reasonable inferences in favor of the non-moving party, no material factual dispute

exists and the movant is entitled to judgment as a matter of law.77 In resolving a

Rule 12(c) motion, the Court accepts the truth of all well-pleaded facts and draws all

reasonable factual inferences in favor of the non-movant.78

        “The standard for a motion for judgment on the pleadings is almost identical

to the standard for a motion to dismiss.”79 The Court thus accords the party opposing

a Rule 12(c) motion the same benefits as a party defending a Rule 12(b)(6) motion.80

Given that resemblance, the Court engages certain 12(b)(6) procedures during a


76
    Windsor I, LLC v. CWCap. Asset Mgmt. LLC, 238 A.3d 863, 873 (Del. 2020) (internal
quotation marks omitted); see also Malpiede, 780 A.2d at 1083 (“[A] claim may be dismissed if
allegations in the complaint or in the exhibits incorporated into the complaint effectively negate
the claim as a matter of law.”).
77
     Del. Super. Ct. Civ. R. 12(c).
78
   Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund II, L.P., 624 A.2d 1199, 1205
(Del. 1993).
79
    Silver Lake Off. Plaza, LLC v. Lanard & Axilbund, Inc., 2014 WL 595378, at *6 (Del. Super.
Ct. Jan. 17, 2014) (internal quotation marks omitted).
80
    E.g., Alcoa World Alumina LLC v. Glencore Ltd., 2016 WL 521193, at *6 (Del. Super. Ct. Feb.
8, 2016), aff’d sub nom., Glencore Ltd. v. St. Croix Alumina, LLC, 2016 WL 6575167 (Del. Nov.
4, 2016).


                                              -20-
12(c) review. For example, the Court can consider, limitedly, documents outside the

pleadings81 but integral to and incorporated referentially into them.82

        Cross-motions for judgment on the pleadings are analytically similar to

cross-motions for summary judgment.83 As a result, “where cross-motions for

judgment on the pleadings are filed on a particular issue and no material facts are in

dispute thereon[,] the Court shall deem the motions to be the equivalent of a

stipulation for decision on the merits based on the record submitted with the

motions.”84 But the mere presence of cross-dispositive motions “does not act per se

as a concession that there is an absence of factual issues.”85 Accordingly, the Court

will deny a cross Rule 12(c) motion if the cross-movant fails to show no material

factual issue exists.86


81
    See Jiménez v. Palacios, 250 A.3d 814, 827 (Del. Ch. 2019) (“The pleadings to which this
Court may look [on Rule 12(c) review] are not limited to complaints or counterclaims, but also
include answers and affirmative defenses.”), aff’d, 2020 WL 4207625 (Del. July 22, 2020).
82
    See McMillan v. Intercargo Corp., 768 A.2d 492, 500 (Del. Ch. 2000) (“In analyzing a motion
to dismiss, the court may consider, for carefully limited purposes, documents integral to or
incorporated into the complaint by reference. The same standard logically applies on a Rule 12(c)
motion as well.” (citation omitted)).
83
     E.g., Silver Lake, 2014 WL 595378, at *6; see generally Del. Super. Ct. Civ. R. 56(h).
84
    Indian Harbor Ins. Co. v. SharkNinja Operating LLC, 2020 WL 6795965, at *3 (Del. Super.
Ct. Nov. 19, 2020) (internal quotation marks and citation omitted); see also V&M Aerospace LLC
v. V&M Co., 2019 WL 3238920, at *3–4 (Del. Super. Ct. July 18, 2019) (concluding that the
difference between judgment on the pleadings standard and the summary judgment standard was
“immaterial” because a “question of law” alone was involved).
85
     United Vanguard Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997).
86
     Del. Super. Ct. Civ. R. 12(c).
                                               -21-
                                     III. DISCUSSION

        The parties’ motions require the Court to interpret the License. Delaware law

governs the License,87 and in Delaware, a contract’s proper construction is a question

of law.88 The goal of contract interpretation “is to fulfill the parties’ expectations at

the time they contracted.”89 To that end, the Court “will give priority to the parties’

intentions as reflected in the four corners of the agreement, construing the agreement

as a whole and giving effect to all its provisions.”90                In all this, “clear and

unambiguous terms” must be accorded “their ordinary meaning.”91 “If a writing is

plain and clear on its face, i.e., its language conveys an unmistakable meaning, the

writing itself is the sole source for gaining an understanding of intent.”92

        “A court must accept and apply the plain meaning of an unambiguous term

. . . in the contract language . . ., insofar as the parties would have agreed ex ante.”93

“Absent some ambiguity, Delaware courts will not destroy or twist [contract]


87
     License § X2-6.3.
88
     Exelon Generation Acquisitions, LLC v. Deere & Co., 176 A.3d 1262, 1266–67 (Del. 2017).
89
   Leaf Invenergy Co. v. Invenergy Renewables LLC, 210 A.3d 688, 696 (Del. 2019) (internal
quotation marks omitted).
90
     In re Viking Pump, Inc., 148 A.3d 633, 648 (Del. 2016) (internal quotation marks omitted).
91
     Leaf Invenergy, 210 A.3d at 696 (internal quotation marks omitted).
92
     City Investing Co. Liquidating Tr. v. Cont’l Cas. Co., 624 A.2d 1191, 1198 (Del. 1993).
93
     Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 740 (Del. 2006).


                                               -22-
language under the guise of construing it.”94 But a contract “is not ambiguous simply

because the parties disagree on its meaning.”95 No, ambiguity exists only if disputed

contract language “is fairly or reasonably susceptible of more than one meaning.”96

        As a question of law, a contract’s proper interpretation can be resolved on a

pleadings-stage motion.97 But, at the pleadings stage, the movant must show the

terms supporting its motion are indeed unambiguous.98 At the pleadings stage of a

contract dispute, the Court “cannot choose between two differing reasonable

interpretations of ambiguous” contract language.99 So, to succeed, the movant’s


94
     Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992).
95
    E.I. du Pont de Nemours & Co. v. Allstate Ins. Co., 693 A.2d 1059, 1061 (Del. 1997);
see Sunline Com. Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836, 847 n.68 (Del. 2019)
(explaining that, because a contract’s meaning is a question of law, a court, not the parties, must
decide whether the contract is ambiguous or not); cf. Eagle Indus., Inc. v. DeVilbiss Health Care,
Inc., 702 A.2d 1228, 1231 (Del. 1997) (“We are not bound, and the trial court was not bound, by
the parties’ present claim that the provision is unambiguous.”).
96
     Alta Berkeley VI C.V. v. Omneon, Inc., 41 A.3d 381, 385 (Del. 2012).
97
    See, e.g., Allied Cap. Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006)
(“Under Delaware law, the proper interpretation of language in a contract is a question of law.
Accordingly, a motion to dismiss is a proper framework for determining the meaning of contract
language.”); Aveanna Healthcare, LLC v. Epic/Freedom, LLC, 2021 WL 3235739, at *12 (Del.
Super. Ct. July 29, 2021) (“‘[J]udgment on the pleadings is a proper framework for enforcing
unambiguous contracts,’ which only have one reasonable meaning and therefore do not create
‘material disputes of fact.’” (alteration in original) (quoting Lillis v. AT & T Corp., 904 A.2d 325,
329–30 (Del. Ch. 2006))).
98
    E.g., VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 615 (Del. 2003); see also GMG
Cap. Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776, 783 (Del. 2012) (“[W]here two
reasonable minds can differ as to the contract’s meaning, a factual dispute results. . . . In those
cases, [judgment as a matter of law] is improper.” (citations omitted)).
99
   Vanderbilt Income & Growth Assocs., L.L.C. v. Arvida/JMB Managers, Inc., 691 A.2d 609,
613 (Del. 1996); see also Appriva S’holder Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1292 (Del.
                                                -23-
interpretation must be “the only reasonable construction as a matter of law.”100

Otherwise, “for purposes of deciding” the motion, the language must be resolved in

the non-movant’s favor.101

      A. TRANSCORE’S BREACH-OF-CONTRACT COUNT FOR OVERPAYMENT FAILS
         TO STATE A CLAIM.

        To state a breach-of-contract claim, a claimant must allege: “(1) the existence

of a contractual obligation; (2) a breach of that obligation; and (3) damages resulting

from the breach.”102 The complaint supports a reasonable inference that TransCore,

at times, overpaid Intermec. But this counterclaim still fails. The Company hasn’t

pleaded an express contractual obligation requiring Intermec to refund the surplus.




2007) (“Even if [the] Court consider[s] the [movant’s] interpretation more reasonable than the
[non-movant’s], on a Rule 12(b)(6) motion it [is] error to select the ‘more reasonable’
interpretation as legally controlling.”).
100
     VLIW Tech., 840 A.2d at 615; see also Khushaim v. Tullow Inc., 2016 WL 3594752, at *3
(Del. Super. Ct. June 27, 2016) (“[W]hen parties present differing—but reasonable—
interpretations of a contract term, the Court must examine extrinsic evidence to discern the parties’
agreement; such an inquiry cannot proceed on a motion to dismiss.” (alteration and internal
quotation marks omitted)).
101
    VLIW Tech., 840 A.2d at 615; see CRE Niagara Holdings, LLC v. Resorts Grp., Inc., 2021 WL
1292792, at *10 (Del. Super. Ct. Apr. 7, 2021) (“Faced with a question of contract interpretation
on a motion to dismiss, the Court must determine whether the contractual language is
unambiguous. If so, the Court must give effect to its meaning. If, however, the contractual
language is [ambiguous], the Court must resolve the ambiguity in favor of the non-moving party.”
(alterations and internal quotation marks omitted)); see also Veloric v. J.G. Wentworth, Inc., 2014
WL 4639217, at *8 (Del. Ch. Sept. 18, 2014) (“At the motion to dismiss stage, ambiguous contract
provisions must be interpreted most favorably to the non-moving party.”).
102
   Buck v. Viking Holding Mgmt. Co. LLC, 2021 WL 673459, at *3 (Del. Super. Ct. Feb. 22,
2021).
                                                -24-
        Citing the Payment Provision, TransCore alleges the License imposes an

obligation on Intermec to return payments that exceed that Provision’s fixed

percentages. But the Payment Provision unambiguously applies to TransCore, not

Intermec, and so does not mention refunds at all.          Indeed, the fixed royalty

percentages, when read naturally, dictate how much TransCore must pay,

proscribing anything less. They do not, conversely, address a situation in which

TransCore pays more. By consequence, the License’s plain language does not

expressly require Intermec to refund TransCore’s overpayments or to ensure

TransCore hasn’t overpaid. To the contrary, the Payment Provision simply affords

Intermec recourse when TransCore underpays. It is not reasonably conceivable that

a provision specifying precisely how much a payor must pay also silently compels

the payee to inform the payor whenever it inadvertently forwards extra funds.

        The Company resists this conclusion by faulting Intermec for not citing a case

in which a court held “a contract must expressly provide for return of overpayments

to create an action for breach if a party accepts more than the stated amount owed.”103

Ironically, the Company didn’t cite a case holding the opposite.

        But no matter. “Contract terms themselves will be controlling when they

establish the parties’ common meaning so that a reasonable person in the position of



103
      TransCore Dismissal Opp’n Br. at 14.


                                             -25-
either party would have no expectations inconsistent with the contract language.”104

And here, no reasonable person would expect a provision that governs payments

also, without saying, imposes obligations to issue refunds.105 TransCore, a

sophisticated counterparty, did not obtain an express term addressing overpayments

at the bargaining table.106 It cannot now use litigation and the Court to rewrite the

deal.107

         TransCore’s breach-of-contract counterclaim for overpayment fails to plead a

recognizable contractual obligation. Accordingly, Intermec’s motion against this

counterclaim for failure to state a claim is GRANTED.




104
      Salamone v. Gorman, 106 A.3d 354, 368 (Del. 2014) (internal quotation marks omitted).
105
    See Active Asset Recovery, Inc. v. Real Est. Asset Recovery Servs., Inc., 1999 WL 743479, at
*11 (Del. Ch. Sept. 10, 1999) (finding that omission of a specific term in a contract “speaks
volumes” about the parties’ intent when construing included terms); see also Fortis Advisors LLC
v. Shire US Holdings, Inc., 2017 WL 3420751, at *8 (Del. Ch. Aug. 9, 2017) (analogizing
counterparties’ omission of specific terms to the statutory canon of expresio unius est exclusio
alterius, which provides that an omission presumptively is intentional when other terms are
included instead).
106
    But see W. Willow-Bay Ct., LLC v. Robino-Bay Ct. Plaza, LLC, 2007 WL 3317551, at *9 (Del.
Ch. Nov. 2, 2007) (“The presumption that the parties are bound by the language of the agreement
they negotiated applies with even greater force when the parties are sophisticated entities that have
engaged in arms-length negotiations.”), aff’d, 2009 WL 4154356 (Del. Nov. 24, 2009).
107
    Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 872 A.2d 611, 624 (Del. Ch. 2005), aff’d in part,
rev’d in part on other grounds, 901 A.2d 106 (Del. 2006) (“It is not the court’s role to rewrite the
contract between sophisticated market participants, allocating the risk of an agreement after the
fact, to suit the court’s sense of equity or fairness.”); DeLucca v. KKAT Mgmt., L.L.C., 2006 WL
224058, at *2 (Del. Ch. Jan. 23, 2006) (“[I]t is not the job of a court to relieve sophisticated parties
of the burdens of contracts they wish they had drafted differently but in fact did not. Rather, it is
the court’s job to enforce the clear terms of contracts.”).
                                                 -26-
   B. TRANSCORE’S IMPLIED COVENANT COUNT FOR OVERPAYMENT
      STATES A CLAIM.

      The Company has failed to plead an express contractual obligation requiring

Intermec to refund overpaid royalties. Suspecting this, TransCore alternatively has

alleged the License contains a gap the Court should fill with the implied covenant.

Specifically, TransCore contends the License’s purpose, which is to permit

TransCore’s sale of Licensed Products—i.e., components that “would infringe”

Intermec Licensed Patents “but for” the License—would be frustrated if Intermec

could, as well, collect (or refuse to refund) royalties where the Company would not

infringe those Patents—i.e., sales involving expired Intermec Licensed Patents or

sales not involving Intermec’s intellectual property at all. It is reasonably

conceivable that, had the parties considered this issue at the time of contracting, they

would have agreed that neither has a duty to pay for Licensed Products that are not

or no longer Licensed Products. TransCore’s implied covenant counterclaim for

overpayment accordingly stands.

      1. It is Reasonably Conceivable that Intermec Breached
         an Implied Covenant.

      “To state a claim for breach of the implied covenant, a claimant must allege:

(1) a specific implied contractual obligation; (2) a breach of that obligation; and




                                         -27-
(3) resulting damage.”108 The implied covenant of good faith and fair dealing inheres

in all contracts and exists to fill unanticipated gaps in a contract’s express terms.109

It “preserve[s] the economic expectations of the parties” by “ensur[ing] that the

parties deal honestly and fairly with each other when addressing” unexpected

contractual developments.110          Put differently, the implied covenant prevents a

contracting party from acting “arbitrarily and unreasonably, thereby frustrating the

fruits of the bargain that the asserting party reasonably expected.”111 Implying the

covenant, then, is an “occasional necessity . . . to ensure the parties’ reasonable

expectations are fulfilled.”112 Those “reasonable expectations . . . are assessed at the




108
   KT4 Partners LLC v. Palantir Techs. Inc., 2021 WL 2823567, at *26 (Del. Super. Ct. June 24,
2021) (internal quotation marks omitted).
109
      Dieckman v. Regency GP LP, 155 A.3d 358, 367 (Del. 2017).
110
      Glaxo Grp. Ltd. v. DRIT LP, 248 A.3d 911, 919 (Del. 2021) (citation omitted).
111
      Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2010).
112
   Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005) (internal quotation
marks omitted).


                                               -28-
time of contracting.”113 So the Court “looks to the past”114 and asks “what the parties

likely would have done if they had considered the issues involved.”115

         The implied covenant tries to “honor[] the reasonable expectations created by

autonomous expressions of the contracting parties.”116 It “thus operates only in that

narrow band of cases where the contract as a whole speaks sufficiently to suggest an

obligation and point to a result, but does not speak directly enough to provide an

explicit answer.”117 At the pleadings stage, then, the claimant “must allege facts

suggesting ‘from what was expressly agreed upon that the parties who negotiated

the express terms of the contract would have agreed to proscribe the act later

complained of as a breach of the implied covenant of good faith . . . had they thought

to negotiate with respect to that matter.’”118 That is because “an obligation may be



113
    Dieckman, 155 A.3d at 367; see Gerber v. Enter. Prods. Holdings, LLC, 67 A.3d 400, 419
(Del. 2013) (“[W]hat is arbitrary or unreasonable—or conversely[,] reasonable—depends on the
parties’ original contractual expectations.” (internal quotation marks omitted)), overruled in part
on other grounds by Winshall v. Viacom Int’l, Inc., 76 A.3d 808, 815 n.13 (Del. 2013).
114
      Gerber, 67 A.3d at 419.
115
   Cincinnati SMSA Ltd. P’ship v. Cincinnati Bell Cellular Sys. Co., 708 A.2d 989, 992 (Del.
1998) (internal quotation marks omitted).
116
    E.I. du Pont de Nemours & Co. v. Pressman, 679 A.2d 436, 443 (Del. 1996) (emphasis added)
(internal quotation marks omitted).
117
      Airborne Health, Inc. v. Squid Soap, LP, 984 A.2d 126, 146 (Del. Ch. 2009).
118
   Bandera Master Fund LP v. Boardwalk Pipeline Partners, LP, 2019 WL 4927053, at *22 (Del.
Ch. Oct. 7, 2019) (ellipsis in original) (quoting Katz v. Oak Indus., Inc., 508 A.2d 873, 880 (Del.
Ch. 1986)).

                                               -29-
inferred when, given the terms of the express contract . . ., it is more likely than not

. . . that if the parties had thought to address the subject, they would have agreed to

create [the] obligation that is under consideration . . . ex post facto.”119

         Given that “parties occasionally have understandings or expectations so

fundamental that they did not need to negotiate about those expectations,”120

Delaware law views the implied covenant as “well-suited” for supplying

“contractual terms that are so obvious . . . that the [parties] would not have needed

to include [them] as express terms in the agreement.”121 After all, “[w]hen a contract

contemplates . . . an on-going relationship . . . the cost of attempting to catalog and

negotiate with respect to all possible future states of the world would be prohibitive,

if it were cognitively possible. In such contracts[,] some things must be left to the

good faith of the parties.”122 “No contract, regardless of how tightly or precisely

drafted, can wholly account for every possible contingency.”123



119
      Schwartzberg v. CRITEF Assocs. Ltd. P’ship, 685 A.2d 365, 376 (Del. Ch. 1996).
120
      Katz, 508 A.2d at 880 (internal quotation marks omitted).
121
      Dieckman, 155 A.3d at 361; accord Glaxo Grp., 248 A.3d at 919 n.35.
122
    Credit Lyonnais Bank Nederland, N.V. v. Pathe Commc’ns Corp., 1991 WL 277613, at *26
(Del. Ch. Dec. 30, 1991) (citation omitted); see Lonergan v. EPE Holdings, LLC, 5 A.3d 1008,
1018 (Del. Ch. 2010) (observing that even the most skilled and sophisticated parties necessarily
will “fail to address to address a future state of the world . . . because contracting is costly and the
human mind is imperfect”).
123
      Glaxo Grp., 248 A.3d at 919 (internal quotation marks omitted).


                                                 -30-
         Wielding the implied covenant is a “cautious enterprise.”124 Under Delaware

law, sophisticated parties are presumptively “bound by the [express] terms of their

agreement” because “[h]olding [them] to their agreement promotes certainty and

predictability in commercial transactions.”125 So “[i]mplying a term that the parties

did not expressly include risks upsetting the economic balance of rights and

obligations that the contracting parties bargained for in their agreement.”126 Indeed,

the implied covenant “is not an equitable remedy for rebalancing economic interests

after events that could have been anticipated, but were not, that later adversely

affect[] one party to a contract.”127 As a result, implying the covenant should be “a

rare and fact-intensive exercise, governed solely by issues of compelling

fairness.”128 The Court, then, won’t “re-write” the agreement’s express terms in the

guise of implying a covenant.129 Nor will the Court fill a gap by “introduc[ing] its


124
      Nemec, 991 A.2d at 1125.
125
      Glaxo Grp., 248 A.3d at 919.
126
      Murfey v. WHC Ventures, LLC, 236 A.3d 337, 350 (Del. 2020).
127
   Oxbow Carbon & Min. Holdings, Inc. v. Crestview-Oxbow Acquisition, LLC, 202 A.3d 482,
507 (Del. 2019) (internal quotation marks omitted); see also Nemec, 991 A.2d at 1126 (“Parties
have a right to enter into good and bad contracts, the law enforces both.”); Aspen Advisors LLC v.
United Artists Theatre Co., 843 A.2d 697, 707 (Del. Ch. 2004) (observing that the implied
covenant cannot be deployed to extract terms a party “failed to secure . . . at the bargaining table”).
128
      Dunlap, 878 A.2d at 442 (alteration and internal quotation marks omitted).
129
   Oxbow, 202 A.3d at 507 (internal quotation marks omitted); see also Nationwide Emerging
Managers, LLC v. Northpointe Holdings, LLC, 112 A.3d 878, 896 (Del. 2015) (The implied
covenant “does not apply when the contract addresses the conduct at issue.”); Nemec, 991 A.2d at
                                                 -31-
own notions of what would be fair or reasonable under the circumstances.”130

Instead, “when the contract is truly silent on the matter at hand,”131 the Court will

“enforce the parties’ contractual bargain by implying only those terms that the

parties would have agreed to during their original negotiations if they had thought

to address them.”132

         The License’s purpose at the time of contracting was to neutralize

infringement claims so the parties could innovate RFID.                      In exchange for an

infringement disclaimer, the Company agreed to pay Intermec royalties on revenue

generated by Licensed Products transactions. Further centralizing the infringement

disclaimer, Licensed Products are defined as RFID components that, “but for” the

License, “would infringe” Intermec Licensed Patents.133 By defining Licensed


1125–26 (“[O]ne generally cannot base a claim for breach of the implied covenant on conduct
authorized by the agreement.” (alteration in original) (quoting Dunlap, 878 A.2d at 441)).
130
    Allen, 113 A.3d at 184; see also id. at 182–83 (The implied covenant “does not establish a
free-floating duty that a party act in some morally commendable sense.”).
131
      Oxbow, 202 A.3d at 507 (internal quotation marks omitted).
132
    Gerber, 67 A.3d at 419 (internal quotation marks omitted); see Dunlap, 878 A.2d at 441
(“[I]mplied good faith cannot be used to circumvent the parties’ bargain, or to create a free-floating
duty unattached to the underlying legal document.” (cleaned up)); see ASB Allegiance Real Est.
Fund v. Scion Breckenridge Managing Member, LLC, 50 A.3d 434, 440–42 (Del. Ch. 2012)
(explaining that the implied covenant has a “retrospective focus” and so is not about “what duty
the law should impose . . . at the time of the wrong,” but rather concerns “the parties’ original
contractual expectations” (citations omitted)), rev’d on other grounds, 68 A.3d 665 (Del. 2013);
see also Allen, 113 A.3d at 183 (“If a contractual gap exists, then the court must determine whether
the implied covenant should be used to supply a term to fill the gap. Not all gaps should be filled.”).
133
      License § X1-1.8.


                                                 -32-
Products, in part, based on Intermec’s ownership rights, the parties plainly

understood that TransCore is obliged to pay royalties only on what would, but for

the License, amount to infringement of Intermec Licensed Patents. After all, a

Licensed Product that would not infringe a Licensed Patent is not a Licensed

Product. And an expired Licensed Patent is not a Licensed Patent anymore.

        Based on the License’s purpose at the time of contracting, it is reasonable to

infer, at the pleadings stage, the parties reasonably expected TransCore wouldn’t pay

Intermec for intellectual property that TransCore doesn’t use.                         It is likewise

reasonable to infer the parties reasonably expected the Company wouldn’t pay for

Licensed Patents that, “upon . . . expiration,”134 Intermec couldn’t enforce through

infringement litigation or through Licensed-based claims.




134
    Id. at Recitals. Though recitals “do not ordinarily form any part of the real agreement,” TA
Operating, Inc. v. Comdata, Inc., 2017 WL 3981138, at *23 (Del. Ch. Sept. 11, 2017) (internal
quotation marks omitted), this part of the recitals does form part of the License because it defines
the word “Term,” which is used throughout the License, cf. Star Cellular Tel. Co., Inc. v. Baton
Rouge CGSA, Inc., 1993 WL 294847, at *5 (Del. Ch. Aug. 2, 1993) (reviewing recitals to glean
intent on meaning of undefined term). Regardless, recitals have been regarded as an “obvious
source for gaining contractual intent . . . because it is there that the parties expressed their purposes
for executing the” contract. Citadel Holding Co. v. Roven, 603 A.2d 818, 822–23 (Del. 1992); see
Urdan v. WR Cap. Partners, LLC, 2019 WL 3891720, at *15 (Del. Ch. Aug. 19, 2019) (noting
that recitals “provide background and can offer insight into the intent of the parties”), aff’d, 243
A.3d 668 (Del. 2020). As a result, recitals might be relied upon the agreement’s express terms do
not conclusively establish the parties’ intent. E.g., Llamas v. Titus, 2019 WL 2505374, at *16
(Del. Ch. June 18, 2019). Given that the implied covenant requires the Court to focus
retrospectively on what the parties would have done at the time of contracting if they had
encountered the issue sub judice, the recitals are probative of the parties’ thirteen-year-old intent.


                                                 -33-
         It is similarly reasonable to infer, at this stage, that the parties did not think to

draft express language addressing this issue because it was “so obvious” that the

License would not regulate patents the parties do not own and so can no longer

protect.135     Relatedly, the complaint supports a reasonable inference that the

Company would not have entered the License if it would be required to pay for

intellectual property Intermec does not have an interest in. There is no need to

contract for an infringement disclaimer if there is nothing to infringe.

         Taken together, it is reasonably conceivable that there is an implied term in

the License precluding Intermec from charging (by refusing to refund), with

impunity, royalties on transactions that would not infringe Intermec Licensed

Patents. Accordingly, it is reasonably conceivable that this gap should be filled.

         The Company also has pleaded a reasonably conceivable breach of that

implied term. To reiterate, the License allows the parties to “infringe” each other’s

Licensed Patents. But the pleadings thus far support a reasonable inference that

TransCore, on some occasions, overpaid by remitting royalties on non-infringing

transactions. At the pleadings stage, then, it is reasonable to infer Intermec has acted

arbitrarily or unreasonably when withholding payments for intellectual property it

doesn’t own. Such conduct might have the effect of frustrating the Company’s

reasonable expectations at the time of contracting, e.g., to benefit from intellectual


135
      Dieckman, 155 A.3d at 361; accord Glaxo Grp., 248 A.3d at 919 n.35.
                                              -34-
property rights that Intermec actually possesses.                    Accordingly, if discovery

establishes the parties would have agreed, at the time of contracting, that there is no

duty to pay for invalid or unused Licensed Patents, then Intermec will have breached

an implied covenant in the License by refusing to disgorge the excess.

         The implied covenant counterclaim for overpayment survives dismissal.

Intermec’s motion against this count is DENIED.

         Having just finished arguing there is no express term in the License

prohibiting it from retaining overpayments, Intermec now argues there is no implied

term requiring it to issue a refund either. To Intermec, because the License allows

the Company to calculate its own royalty payments, there is no gap—TransCore just

should have checked the Licensed Patents schedules and it wouldn’t have

overpaid.136 But this conflates separate inquiries: whether an implied covenant

exists and whether a claimant can recover on its breach.                           That TransCore

“voluntarily” made payments it was not liable for might support an implied covenant

breach defense,137 depending on the precise way the gap might be filled.138 But the



136
      Intermec Dismissal Br. at 17–18.
137
      See infra. Part IV. Section B.2.
138
     See Allen, 113 A.3d at 184 (“Assuming a gap exists and the court determines that it should be
filled, the court must determine how to fill it. . . . Terms are to be implied in a contract not because
they are reasonable but because they are necessarily involved in the contractual relationship so that
the parties must have intended them[.]” (internal quotation marks omitted)).


                                                 -35-
Company’s actions at the time of the alleged wrong are not relevant to the question

of whether an implied term existed at the time of contracting.139 In fact, Intermec’s

defense-based analysis seems to presuppose that a gap, and a breach of a term that

might end up filling it, are, at minimum, reasonably conceivable.

       Yet, Intermec discounts that its position turns on an implied term as well. By

arguing the License does not impose a duty to issue a refund, Intermec concludes it

does have a right to keep overpayments. Aside from being logically unsound,

Intermec’s conclusion ignores that the License does not speak to overpayments, let

alone rights to them. If anything, Intermec’s insupportable finders-keepers rationale

furthers the credible inference that it would be arbitrary or unreasonable for Intermec

to retain “royalties” on assets it doesn’t own.

       As another dispositive basis for denying Intermec’s motion, Intermec’s

reading of the Payment Provision is not reasonable.                    The Payment Provision

prescribes the percentages of royalties due on Licensed Products’ Net Sales Value.

Its language does not clearly govern what happens to “royalties” paid on “Net Sales

Value” not covered by the License. It may be the case, as Intermec suggests, that by

not specifying procedures for reconciling over- or mistaken payments, the parties

intended the risk of loss to fall on TransCore. But, at the pleadings stage, it is


139
    See, e.g., Gerber, 67 A.3d at 419 (holding that the existence of an implied covenant “depends
on the parties’ original contractual expectations, not a free-floating duty applied at the time of the
wrong” (internal quotation marks omitted)).
                                                -36-
reasonably conceivable that the parties just did not think to address the issue but

would have drafted a provision specifying how to address it if they had.

         2. The Company’s “Voluntary Payments” Involve a Factual Issue.

         To lay the cornerstone for a future affirmative defense, Intermec invokes the

“voluntary payment doctrine.”140 The voluntary payment doctrine bars recovery of

“payment voluntarily made with full knowledge of the facts . . .”141 It prevents a

counterparty from claiming that a “misapprehension of . . . [its] legal rights and

obligations” caused it to make payments by mistake.142 Conceptually, the voluntary

payment doctrine derives from the intellection that ignorance of the law is no



140
    The voluntary payment doctrine evolved from unjust enrichment law. See generally Home
Ins. Co. v. Honaker, 480 A.2d 652, 652–54 (Del. 1984). Given unjust enrichment’s equitable
underpinnings, and that the doctrine concerns restitution, it seems to make the most analytical
sense in that context too. See W. Nat. Gas Co. v. Cities Serv. Gas Co., 201 A.2d 164, 169 (Del.
1964) (noting an “absence of a contract to repay” when pronouncing the doctrine).

Nonetheless, this Court has observed that restitution, though based on “equitable considerations,”
can be ordered in a “law court[]” and “in the form of a money judgment.” Rufus v. Ramsey, 2004
WL 838612, at *2 (Del. Super. Ct. Apr. 13, 2004). As a result, this Court has considered the
doctrine as a defense to non-unjust enrichment claims, including breach-of-contract claims. See
Winshall v. Viacom Int’l, Inc., 2019 WL 960213, at *15 (Del. Super. Ct. Feb. 25, 2019); Nieves v.
All Star Title, Inc., 2010 WL 2977966, at *6–8 (Del. Super. Ct. July 27, 2010). The Restatement
of Restitution & Unjust Enrichment, in comments, also discusses the doctrine’s effect on
settlements, and separately analogizes to loss-allocation devices through which contract parties
assume risk of mistaken payments. RESTATEMENT (THIRD) OF RESTITUTION & UNJUST
ENRICHMENT § 6 cmts. d, e & illus. 18–19 (AM. L. INST. 2011). And the parties, too, have argued
it outside the unjust enrichment count. Intermec Dismissal Br. at 13–16; TransCore Dismissal
Opp’n Br. at 15–17. So the Court considers it here.
141
      W. Nat. Gas, 201 A.2d at 169.
142
      Winshall, 2019 WL 960213, at *15 (internal quotation marks omitted).


                                              -37-
excuse.143 A contract party who pays its counterparty even though it had no

contractual (legal) duty to do so may be found to have waived an argument in favor

of recovering those payments.144

            But the voluntary payment doctrine’s negative treatment of mistakes of law

does not reach all mistakes. When “money [is] paid under a mistake of fact,” even

if the mistake is unilateral, the errant payment may be excused and recovery

possible.145 In deciding whether the mistake is one of law or fact, courts look to the

totality of the circumstances, considering “the circumstances under which [the

payment] was made, the conduct of the payee and payor, and any other factors

bearing on whether it would be unjust to permit the retention of the benefit or to

order its restitution.”146 The payor bears the burden of demonstrating its payments,

though negligently made, nevertheless were the result of an excusable mistake of

fact.147




143
    See Honaker, 480 A.2d at 653 (“As a general rule, money paid due to a mistake of law is not
recoverable. . . .”).
144
    See id. at 654 (noting approvingly that “errant construction of a contract’s terms” would
preclude recovery as a “mistake of law”).
145
      See id. at 653–54.
146
      Id. at 654.
147
      Id.


                                             -38-
         At this stage, the complaint itself supports a reasonable inference that

TransCore made a factual mistake. The License lists several hundred Intermec

Licensed Patents. They had been registered at varied times and so were bound to

expire at varying rates.148 Given the volume, and lapse differential, the margin for

error seems high. There also appears to be no express duty to surveil the expiration

dates. It is reasonably conceivable, then, that the Company might mistakenly pay

for an expired Licensed Patent or a non-infringing transaction unless TransCore had

factual knowledge that a particular Licensed Patent or Product is no longer

royalty-bearing.

         To be sure, the Company’s alleged belt-and-suspenders approach to

computing Net Sales Value very well may be found, later in the case, to have been

ill-conceived. It is possible that its errors are legal mistakes about how to interpret

its payment duties and calculation rights. But at this pleadings stage, the Court has

none of the circumstances that might endue a review of the totality. The instant

record is just too undeveloped to find TransCore unequivocally made a mistake of

law.

         To repel a fact-intensive analysis, Intermec swings a categorical rule. In

Intermec’s view, TransCore’s equal access to the Licensed Patent schedules



148
      See License at Attachs. 3, 4 (Schedules of Royalty-Bearing Patents).


                                                -39-
precludes, as a matter of law, the Company from arguing it lacked complete

knowledge of which Licensed Patents and Products required payment, and which

did not. But “[t]he negligence of the payor in mistakenly compensating the payee,

alone, is no bar to [recovery] of the sum paid.”149 And “no Delaware court has

imposed [the voluntary payment] doctrine as a bar to recovery on the basis of

constructive, rather than actual, knowledge.”150 The inquiry looks to the totality of

the circumstances and so cannot be resolved on this limited record. Accordingly,

Intermec’s voluntary payment defense must be rejected for now.

      C. TRANSCORE’S UNJUST ENRICHMENT COUNT FOR OVERPAYMENT
         FAILS TO STATE A CLAIM.

         As a third basis for overpayment relief, TransCore pleads unjust enrichment.

Unjust enrichment, though, is available only in “the absence of a formal contract.”151

So “unjust enrichment claims that are premised on an express, enforceable contract”

fail to state a claim.152 Here, the Company seeks—and may obtain—recovery under


149
      Honaker, 480 A.2d at 654.
150
    Envolve Pharm. Sols., Inc. v. Rite Aid Hdqtrs. Corp., 2021 WL 140919, at *11 (Del. Super. Ct.
Jan. 15, 2021); see also RESTATEMENT (THIRD) OF RESTITUTION & UNJUST ENRICHMENT § 6 cmt.
e (cautioning that when the voluntary payment doctrine is applied to “a business setting,” it should
not be applied to “imput[e] knowledge” of which the payor “is not in fact aware,” as doing so
would not be “realistic”).
151
    ID Biomed. Corp. v. TM Techs., Inc., 1995 WL 130743, at *15 (Del. Ch. Mar. 16, 1995); see
also Windsor I, 238 A.3d at 875 (enumerating unjust enrichment elements, one of which being
“the absence of a remedy provided by law” (internal quotation marks omitted)).
152
    Stone & Paper Invs., LLC v. Blanch, 2020 WL 3496694, at *12 (Del. Ch. June 29, 2020)
(internal quotation marks omitted); see Wood v. Coastal States Gas Corp., 401 A.2d 932, 942 (Del.
                                               -40-
the License. Accordingly, the Company fails to state an unjust enrichment claim.

Intermec’s motion against this count is GRANTED.

         The Company opposes this straightforward conclusion by advancing a few

unpersuasive arguments. First, TransCore contends the rule requiring dismissal of

unjust enrichment claims that overlap contract-based claims applies only in the

Court of Chancery.153 Not so. Under Delaware law—which applies in this Court

too—“[i]f recovery is possible under the contract,” then the contract controls and a

duplicative unjust enrichment claim will be dismissed as an attempt to obtain double

recovery.154



1979) (“Because the contract is the measure of the plaintiffs’ right, there can be no recovery under
an unjust enrichment theory independent of it.”); Anschutz Corp. v. Brown Robin Cap., LLC, 2020
WL 3096744, at *18 (Del. Ch. June 11, 2020) (“[U]njust enrichment claims generally will be
dismissed as duplicative when there is an enforceable contract that governs a relationship.”); see
also Vichi v. Koninklijke Philips Elecs. N.V., 62 A.3d 26, 58 (Del. Ch. 2012) (“It is a well-settled
principle under Delaware law that a party cannot recover under a theory of unjust enrichment if a
contract governs the relationship . . . that gives rise to the unjust enrichment claim.” (emphasis
added)); see generally RESTATEMENT (THIRD) OF RESTITUTION & UNJUST ENRICHMENT § 2 (“A
valid contract defines the obligations of the parties as to matters within its scope, displacing to that
extent any inquiry into unjust enrichment.”).
153
     TransCore Dismissal Opp’n Br. at 9–10. The Company argues the “underlying logic of the
decisions” it cites is that an unjust enrichment theory is always transformed into a “legal claim”
whenever pleaded as an alternative to a breach-of-contract claim. Id. at 9. The Company’s
position is contradicted by Delaware law. As at least one of those cases recognized, whether an
unjust enrichment claim is a “legal claim” and so outside equitable jurisdiction depends on the
allegations pleaded in the breach-of-contract count and whether the most appropriate relief is legal,
not equitable, in character. See Dickerson v. Vills. of Five Points Prop. Owners Ass’n, Inc., 2020
WL 7251512, at *5 (Del. Ch. Dec. 9, 2020) (“For example, if the unjust enrichment serves as an
alternate theory of recovery for a contract claim, and money damages will make the plaintiff whole,
it is a legal claim.” (emphasis added) (internal quotation marks omitted)). There is no per se rule.
154
      Envolve Pharm., 2021 WL 140919, at *10.


                                                 -41-
         Next, the Company insists alternative pleading rules allow it to plead an unjust

enrichment claim alongside a breach-of-contract claim. It is true that, at the

pleadings stage, the mere existence of a breach-of-contract claim won’t

automatically foreclose pursuit of an unjust enrichment claim.155                  So in some

instances, Delaware law does permit unjust enrichment claims to cohabit complaints

with breach-of-contract ones as alternative theories for recovery.156                     Those

circumstances are limited to situations where “there is doubt surrounding [the

relevant contract’s] enforceability or . . . existence.”157 But the Company has not

alleged here that the License never existed, has been lost, or should be deemed

unenforceable. To the contrary, it repeatedly urges, throughout its briefing, that the

License’s existence and validity are not in dispute.158

         Dauntless, the Company says because its express breach-of-contract claim

might fail, its unjust enrichment claim is a permissible safety net. But just because

an enforceable contract may not provide the relief a litigant wants does not mean its




155
   S’holder Rep. Servs. LLC v. RSI Holdco, LLC, 2019 WL 2207452, at *6 (Del. Ch. May 22,
2019) (cleaned up).
156
    BAE Sys. Info. & Elec. Sys. Integration, Inc. v. Lockheed Martin Corp., 2009 WL 264088, at
*8 (Del. Ch. Feb. 3, 2009).
157
      Khushaim, 2016 WL 3594752, at *8 (internal quotation marks omitted).
158
    E.g., Defs.’ Reply Br. in Supp. of Mot. for J. on Pleadings at 2 & n.3, Apr. 1, 2021 (D.I. 42)
(hereinafter “TransCore JP Reply”).


                                              -42-
case is “not controlled by the contract.”159 Courts finding otherwise considered facts

that were not covered, expressly or impliedly, by the subject agreement.160 At

bottom, an unjust enrichment claim cannot be used to circumvent an inadequate

breach-of-contract claim.161 And TransCore’s attempts to do so fail.

         Finally, and slightly differently, the Company insists, “to the extent” the

License is silent on overpayments, the License does not govern its relationship with

Intermec and so it needs an unjust enrichment theory to recover.162 The Company

forgets its implied covenant theory. “Notwithstanding the covenant’s potentially

misleading moniker . . ., a claim for breach of the implied covenant is a contract

claim, requires proof of breach-of-contract elements, and yields contract

remedies.”163 So “[i]f the alleged wrongs underlying [an] unjust enrichment claim




159
      S’holder Rep. Servs., 2019 WL 2207452, at *6 (internal quotation marks omitted).
160
    See, e.g., CLP Toxicology, Inc. v. Casla Bio Holdings LLC, 2021 WL 2588905, at *15 (Del.
Ch. June 14, 2021) (allowing unjust enrichment count to proceed alongside breach-of-contract
count where side agreement on which unjust enrichment had been based may never have been
executed and was not in the record); Avantix Labs., Inc. v. Pharmion, LLC, 2012 WL 2309981, at
*9 (Del. Super. Ct. June 18, 2012) (observing that unjust enrichment claims will not be dismissed
where the breach is based on a “claim not governed exclusively by the contract at issue” and
holding an unjust enrichment claim could proceed alongside breach-of-contract claims because
some alleged services on which unjust enrichment was based were not “addresse[d]” by the subject
contract’s scope).
161
      E.g., Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 891 (Del. Ch. 2009).
162
      Am. Ans. at Countercls. ¶ 81.
163
      ASB Allegiance, 50 A.3d at 444–45.


                                               -43-
relate[] solely to the same allegations as . . . [a well-pleaded] implied covenant

claim[],” the unjust enrichment claim will be dismissed.164 Here, the Court has ruled

the License conceivably contains an implied covenant that regulates overpayments.

That means the License “governs the relevant relationship between the parties” and

“provide[s] the measure of [TransCore’s] rights.”165 To be sure, TransCore may

lose. But the “possibility” that it won’t is all that matters.166

         As the master of its own complaint,167 TransCore chose to plead two

breach-of-contract claims on top of an unjust enrichment theory without changing

the allegations supporting each. It thus ran the risk that one of the License-based

counts would preclude unjust enrichment relief. One did. Because the implied

covenant count tees up a possible contractual right under the License—an inarguably

valid and living agreement—the unjust enrichment count is duplicative and

dismissed.



164
      CMS Inv. Holdings, Inc. v. Castle, 2015 WL 3894021, at *17 (Del. Ch. June 23, 2015).
165
   Stone & Paper, 2020 WL 3496694, at *12; see S’holder Rep. Servs., 2019 WL 2207452, at *6
(“Where a plaintiff pleads a right to recovery not controlled by contract. . ., courts will permit
unjust enrichment claims to proceed.” (emphasis added) (alterations and internal quotation marks
omitted)).
166
    Envolve Pharm., 2021 WL 140919, at *10; see, e.g., Pallisades Collection, LLC v. Unifund
CCR Partners, 2015 WL 6693962, at *8 (Del. Super. Ct. Nov. 3, 2015) (“The [claimants] should
be able to be made whole through a breach[-]of[-]contract claim if [they] can factually demonstrate
a breach. . . .”).
167
    Surf’s Up Legacy Partners, LLC v. Virgin Fest, LLC, 2021 WL 117036, at *9 (Del. Super. Ct.
Jan. 13, 2021) (internal quotation marks omitted).
                                               -44-
 D. TRANSCORE’S EXPRESS BREACH-OF-CONTRACT COUNT FOR MISUSE STATES
    A CLAIM, BUT ITS IMPLIED COVENANT COUNT FOR MISUSE DOESN’T.

      Last, the Court turns to TransCore’s misuse allegations. According to the

Company, Intermec has been using Company Licensed Patents, Products, or both,

in the Transportation Markets, breaching the License along the way. Intermec

counters: (1) the License does not, expressly or impliedly, prohibit it from operating

in the Transportation Markets; (2)(i) TransCores’s charges are really patent

infringement claims over which this Court lacks subject matter jurisdiction; and

(2)(ii) if the License prohibits all commercial activity in the Transportation Markets,

then it is illegal under antitrust law as a horizontal restraint of trade. Given

Intermec’s reasoning, the issue is not whether TransCore’s misuse allegations are

reasonably conceivable, but rather, whether it is reasonably conceivable that the

License’s express terms cover Intermec’s alleged misconduct. As explained below,

it is reasonably conceivable that the License’s express terms do. Necessarily, then,

the Company has failed to state an implied covenant claim for misuse.

      1. This is a Breach-of-Contract Claim, Not a Patent Infringement Claim.

      The Company’s allegations sound in patent violations. So Intermec tries to

make a federal case out of it. According to Intermec, this claim, when reduced,

concerns patent infringement, stripping this Court of jurisdiction to hear it. When

properly understood, though, the subject of the agreement may be patents, but the

claim is for breach-of-contract.
                                         -45-
         By creating federal courts, Congress “intended division of labor.”168 On their

side of the ledger, federal courts have original jurisdiction over cases “arising under”

federal law169 and exclusive jurisdiction over patent cases.170 In this context, then,

“[t]he question [of] whether a claim arises under the patent laws is similar to the

question [of] whether a claim arises under federal law.”171 So to determine whether

a claim arises under patent, and therefore federal, law, the Court must start with the

“creation test.”172 If federal patent law “creates the cause of action asserted,”173

a state court lacks jurisdiction to resolve the claim.

         A common law breach-of-contract claim “finds its origins” in state law,

making state, not federal, law its creator.174 Nevertheless, the United States Supreme

Court has recognized “a special and small category” of claims that—despite their

state origins—involve “such . . . serious federal interest[s]” as to be deemed

federally-created.175 Gunn v. Minton explains: “federal jurisdiction over a state law


168
      Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 319 (2005).
169
      18 U.S.C § 1331 (1980).
170
      28 U.S.C. § 1338(a) (2011).
171
      Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 821 (1988).
172
      Gunn v. Minton, 568 U.S. 251, 257 (2013) (internal quotation marks omitted).
173
      Merrill, Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct. 1562, 1569 (2016).
174
      Gunn, 568 U.S. at 258.
175
      Id. (internal quotation marks omitted).
                                                -46-
claim will lie if a federal issue is: [(i)] necessarily raised, [(ii)] actually disputed,

[(iii)] substantial, and [(iv)] capable of resolution in federal court without disrupting

the federal-state balance approved by Congress.”176 The test is conjunctive177 and a

finding of federal jurisdiction thereunder, “rare.”178 Indeed, “the mere presence of a

federal issue in a state cause of action does not automatically confer federal

jurisdiction.”179

          Taking all this together, the Court must decide whether this breach-of-contract

claim fits within the “exemplary” and slim minority of state-based claims that raise

the “significant federal issues” to which Gunn alludes.180 It doesn’t. Intermec’s

argument falters on Gunn’s first element, relieving the Court of the rest.

          “A federal issue is ‘necessarily raised’ by a claim if the court must address the

issue in order to resolve the claim.”181 But here, the Court can eschew federal law

entirely. To determine whether TransCore has stated a breach of the License’s


176
       568 U.S. 251, 258.
177
       See id. (“Where all four of these requirements are met, . . . [federal] jurisdiction is proper. . .
.”).
178
   Sanyo Elec. Co., Ltd. v. Intel Corp., 2019 WL 1650067, at *4 (D. Del. Apr. 17, 2019) (citing
Manning v. Merrill Lynch Fenner & Smith Inc., 772 F.3d 158, 163 (3d Cir. 2014), aff’d, 578 U.S.
901 (2016)).
179
       Merrill Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 813 (1986).
180
       Del. ex rel. Dunn v. Purdue Pharma L.P., 2018 WL 1942363, at *2 (D. Del. Apr. 25, 2018).
181
       Sanyo Elec., 2019 WL 1650067, at *6 (citing Gunn, 568 U.S. at 259).


                                                    -47-
territorial limits, the Court need only interpret the License’s words. Such an

undertaking doesn’t “turn on . . . construction of federal law.”182 Nor is “federal law

. . . an essential element” of a breach-of-contract claim.183 Indeed, that is why, not

long ago, Delaware’s federal district court sent Sanyo Electric Co., Ltd. v. Intel

Corporation184 back to the Court of Chancery. There, the district court found the

parties’ claims—which, as here, arose from a cross-license—posed the “core

question” of “whether Intel may rightfully make or sell wireless communication

models used in [a third party’s] computers” consistent with the license’s

prohibitions.185 Finding this “purely an issue of state law contract interpretation,”

the district court held the claims did not “arise under any Act of Congress relating

to patents” and did not “otherwise require application or interpretation of patent

law.”186 On remand, the Court of Chancery ruled accordingly. It resolved the case

on breach-of-contract grounds by interpreting the parties’ license “as written.”187

           The Court has jurisdiction to do the same. And now, it will.



182
      Dunn, 2018 WL 1942363, at *2 (internal quotation marks omitted).
183
      Id. (citing Smith v. Kan. City Title & Tr. Co., 255 U.S. 180 (1921)).
184
      2019 WL 1650067 (D. Del. Apr. 17, 2019).
185
      Id. at *6.
186
      Id. (internal quotation marks and citations omitted).
187
      Sanyo Elec., 2021 WL 747719, at *6.


                                                 -48-
            2. The License Plainly Prohibits Intermec from Using TransCore’s
               Intellectual Property in the Transportation Markets.

            Under the License, the Company granted Intermec a “royalty-free right” to

market Company Licensed Patents.188 That privilege came with spatial boundaries.

Intermec only could deploy Company Licensed Patents “outside the Transportation

Markets.”189 And it could not “make, . . . use, lease, offer to sell, sell, export [or]

import . . . Company Licensed Products” inside the Transportation Markets.190 Read

together, these terms plainly keep Intermec’s implementation of TransCore’s

intellectual property out of the Transportation Markets.

            What this language intends, neighboring language guarantees. Closing all

dimensions, the No Rights Inside the Transportation Markets provision declares the

License “does not expressly, by implication or otherwise confer on Intermec” the

“right” to “Company Licensed Patents” “in” “the Transportation Markets.”191

And, because “Company Licensed Products” are those that, “but for” the License,

“would infringe” “Company Licensed Patents,”192 it follows deductively that this



188
      License § X1-2.3.
189
      Id.
190
      Id.
191
      Id. § X2-1.13.
192
      Id. § X1-1.19.


                                           -49-
restriction banishes Intermec’s use of Company Licensed Products from inside the

Transportation Markets as well.

          Read as a whole, these provisions permit Intermec to commercialize

TransCore’s intellectual property everywhere but inside the Transportation Markets.

Their plain language, therefore, authorizes a breach claim against Intermec if

Intermec nevertheless deploys TransCore’s intellectual property inside the

Transportation Markets. Accordingly, if discovery establishes Intermec’s recent

“projects” meet the Transportation Markets definition and involve TransCore’s

Licensed Patents, Products, or both, Intermec may be liable for breach. Intermec’s

attempt to dismiss this count is DENIED.

          Intermec’s contrary arguments misconstrue TransCore’s allegations. The

Company doesn’t contend, as Intermec believes,193 that Intermec is totally banned

from the Transportation Markets, e.g., also from marketing Intermec Licensed

Patents and Products inside the Transportation Markets. Instead, the Company

contends the Transportation Markets restrictions block Intermec’s use of TransCore

Licensed Patents and Products inside the Transportation Markets. As explained, that

contention is supported by the License’s plain language. Given that Intermec’s

antitrust theory, too, is based exclusively on this misperception,194 it has offered no


193
      See Intermec Dismissal Br. at 19–20.
194
      Id. at 8 nn.18, 20.
                                             -50-
alternative explanation as to why a generic contract restriction masks a complex

trade conspiracy. So the Court need not consider it.

         3. Because the License’s Plain Language Governs the Transportation
            Markets, the Company’s Implied Covenant Claim Fails.

         As a fallback, TransCore pleads an implied covenant claim for misuse. But

the implied covenant “cannot be used to vary a contract’s express terms.”195

“[E]xpress contractual provisions ‘always supersede’ the implied covenant,” and so

“an implied covenant claim will not survive a motion to dismiss” if it, in fact,

“duplicates” an express breach-of-contract claim.196                        Here, TransCore’s

Transportation Markets misuse claim is controlled by the License’s plain language—

so, there’s a viable claim for express breach. TransCore’s implied covenant claim

is, therefore, impermissibly duplicative.197 Accordingly, Intermec’s motion against

it is GRANTED.




195
    Buck, 2021 WL 673459, at *5; see Nemec, 991 A.2d at 1125–26 (“[O]ne generally cannot base
a claim for breach of the implied covenant on conduct authorized by the agreement.” (alteration in
original) (quoting Dunlap, 878 A.2d at 441)).
196
      Bandera, 2019 WL 4927053, at *22 (quoting Gerber, 67 A.3d at 419).
197
    E.g., Edinburgh Holdings, Inc. v. Educ. Affiliates, Inc., 2018 WL 2727542, at *9 (Del. Ch.
June 6, 2018) (“The implied covenant . . . cannot be invoked to override the express terms of a
contract. Thus, if the contract at issue expressly addresses a particular matter, an implied covenant
claim respecting that matter is duplicative and not viable.” (internal quotation marks and citations
omitted)); accord Buck, 2021 WL 673459, at *5 (dismissing an implied covenant claim that
“merely repackage[d]” a breach-of-contract claim).


                                                -51-
      F. INTERMEC’S BREACH-OF-CONTRACT COUNT STATES A CLAIM
         UNLESS IT IS LATER FOUND TIME-BARRED.

        Having resolved Intermec’s dismissal motion, the Court now turns to the

parties’ cross Rule 12(c) motions.

        Intermec alleges TransCore breached the License by failing to correct the

underpayments the Auditor revealed.198 Given the FR, it is reasonably conceivable

that TransCore underpaid Intermec a number of times during the Company’s

2012–16 fiscal years. As its principal argument in defense, TransCore contends this

claim is time-barred. Invoking Delaware’s contractual statute of limitations, the

Company urges the time for litigating its alleged underpayments elapsed at some

point in 2019—i.e., three years after the last quarter in the 2012–16 Reports ended.

The question here, then, is whether Intermec waited too long to recover the balance.

It might have, but disputed terms in the License prevent a decision at this stage.




198
    Intermec also alleges, in a single sentence, that “[u]pon information and belief,” TransCore
has, since the audit, “continually failed to pay all royalties.” Compl. ¶ 32. This is a conclusory
allegation not entitled to truth. See Price, 26 A.3d at 166 (holding that a court need not consider
“conclusory allegations unsupported by specific facts”). As a result, it cannot support a breach
claim independent of the underpayment allegations discussed below. But because TransCore has
not moved against this “part” of Intermec’s breach-of-contract count, see generally TransCore JP
Br., the Court’s rejection of it should have no bearing on the motions’ dispositions. To the extent,
however, judgment is required, Intermec’s motion for entry of judgment is denied as to this
unsupported piece of its breach-of-contract claim.


                                               -52-
         1. This Claim Implicates the Contractual Statute of Limitations.

         The statute of limitations for a breach-of-contract claim is three years.199 The

clock starts on the date that the cause of action accrued.200 And a breach-of-contract

claim accrues “at the time the contract is broken, not at the time when the actual

damage results or is ascertained.”201 Put differently, the statute is triggered as soon

as the breach occurs, even if the aggrieved plaintiff is ignorant of the breach.202

“[D]raconian in nature[,]” a court cannot “extend the limitations period out of

notions of fair play.”203 So when the claim, facially, falls outside the limitations




199
  Wedderien v. Collins, 2007 WL 3262148, at *4 (Del. Nov. 6, 2007); see generally DEL. CODE
ANN. tit. 10, § 8106 (2020).
200
      Levey v. Brownstone Asset Mgmt., LP, 76 A.3d 764, 768 (Del. 2013).
201
   Worrel v. Farmers Bank of State of Del., 430 A.2d 469, 472 (Del. 1981) (internal quotation
marks omitted).
202
   Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 319 (Del. 2004); see SmithKline
Beecham Pharms. Co. v. Merck & Co., Inc., 766 A.2d 442, 450 (Del. 2000) (observing that
Delaware’s contractual statute of limitations “is not a discovery statute” and so, absent tolling,
constructive knowledge of the breach is enough to trigger the statutory period (internal quotation
marks omitted)).
203
   Trustwave Holdings, Inc. v. Beazley Ins. Co., Inc., 2019 WL 4785866, at *4 (Del. Super. Ct.
Sept. 30, 2019) (internal quotation marks and citation omitted); accord Thomas v. Headlands Tech
Principal Holdings, L.P., 2020 WL 5946962, at *8 (Del. Super. Ct. Sept. 22, 2020); see Scharf v.
Edgcomb Corp., 864 A.2d 909, 920 (Del. 2004) (“All statutes of limitations . . . are, by their very
nature, harsh. . . . When a plaintiff fails to file a timely complaint, a jurisdictional defect is created
that cannot be excused.” (cleaned up)).


                                                  -53-
period, the plaintiff bears the burden of pleading facts leading to a reasonable

inference that a tolling exception applies.204

       Though Intermec disputes the statute’s application, it does not contend

TransCore has invoked the wrong law. Three years, then, will be the measure if the

statute applies.

       2. At this Stage, the Audit Provision is Ambiguous,
          So TransCore’s Statute of Limitations Defense Must be Deferred.

       Intermec received the FR on March 27, 2017. It filed its complaint less than

three years later—March 25, 2020—alleging TransCore breached the Audit

Provision in failing to remit the underpaid total the FR calculated.                        Facially,

Intermec’s allegations are timely. Ordinarily, that would be the end of this.

       But TransCore insists Intermec’s breach-of-contract claim cannot be based on

the Audit Provision.205 According to TransCore, the Audit Provision does not create

a standalone duty to correct underpayments, but rather, just serves to inform


204
   Laguelle v. Bell Helicopter Textron, Inc., 2014 WL 2699880, at *3 (Del. Super. Ct. June 11,
2014) (internal quotation marks omitted).
205
    Apart from its upcoming substantive argument, TransCore contends this claim is barred
procedurally because Intermec’s complaint does not specifically plead a breach of the Audit
Provision. TransCore JP Reply at 4–5. But Delaware’s pleading rules do not require the exacting
detail or magic words TransCore’s technical quibbles wishes they did. Outside contexts not
pertinent here (e.g., fraud), Delaware accepts notice pleading. See generally Avve, Inc. v. Upstack
Techs., Inc., 2019 WL 1643752, at *5 (Del. Super. Ct. Apr. 12, 2019). And here, the complaint’s
various references to the audit, the FR, and TransCore’s refusal to pay, are more than sufficient to
put TransCore on fair notice of this claim. E.g., KT4 Partners, 2021 WL 2823567, at *31 (“A
plaintiff only has an obligation to put an opposing party on fair notice of its theories.” (citing VLIW
Tech., 840 A.2d at 611)).


                                                 -54-
Intermec of past breaches of the standalone payment duties imposed by the Payment

Provision. Using that timeframe, TransCore says Intermec’s underpayment claim,

if true, began accruing in Q2 2016—the last quarter comprising the 2012–16 Reports

and the last one the FR found short—and so went stale no later than 2019. As

support for that theory, TransCore focuses on the interaction between the Audit and

Payment Provisions. In reply, Intermec does too.

          The parties’ contentions boil down to disagreement over whether the Audit

Provision creates a separate payment duty apart from the Payment Provision.

Reduced further, they debate the Auditor’s authority to render binding judgments.

Under the Audit Provision, TransCore has thirty days to imburse Intermec for an

“underpayment” that the Auditor “demonstrate[s].”206 The License does not define

“demonstrate.” But dictionaries do. And “[u]nder well-settled case law, Delaware

courts look to dictionaries for assistance in determining the plain meaning of terms

which are not defined in a contract.”207




206
      License § X2-3.5.
207
   Lorillard Tobacco, 903 A.2d at 738; accord In re Solera Ins. Coverage Appeals, 240 A.3d
1121, 1132 n.67 (Del. 2020).


                                           -55-
         Merriam-Webster208 defines “demonstrate” as “to show clearly” and “to prove

or make clear by reasoning or evidence.”209 Black’s, in lieu of “demonstrate,”

defines “show,” a legal synonym, as “to make [facts, etc.] apparent or clear by

evidence; to prove. . .”210 Central to both is the principle that nothing can be

demonstrated unless it is proven. Because of that, TransCore argues the License

does not empower the Auditor to make a final, uncontestable determination that

establishes a legal duty to pay for what the Auditor unilaterally views as an

underpayment. Otherwise, TransCore continues, the Auditor would assume the role

of an arbitrator who presides over payment dispute proceedings that are not

referenced in the Audit Provision’s plain language.

         TransCore’s reading finds support in other License provisions. For example,

in the License’s indemnification provisions, the parties drafted “final determination”

language, establishing the prospect of a dispute resolution mechanism.211 So the




208
   Delaware courts, including the Supreme Court, have used Merriam-Webster to define
undefined contractual terms. E.g., Spintz v. Div. of Fam. Servs., 228 A.3d 691, 700 (Del. 2020);
USAA Cas. Ins. Co. v. Carr, 225 A.3d 357, 360 (Del. 2020); Aveanna Healthcare, 2021 WL
3235739, at *32. So, for purposes here, the Court does the same.
209
  Demonstrate, MERRIAM-WEBSTER (online ed.), www.merriam-
webster.com/dictionary/demonstrate (last visited Aug. 4, 2021).
210
      Show, BLACK’S LAW DICTIONARY (11th ed. 2019).
211
      License § X2-5.2.


                                             -56-
parties knew how to ground the Audit Provision on a finality requirement if they

wanted. They apparently did not. TransCore’s reading is a reasonable one.

         Intermec, however, has responded with a reasonable reading of its own.

Intermec contends the Audit Provision’s thirty-day deadline makes clear that

TransCore has a legal duty to pay the sum the Auditor computes. Otherwise,

Intermec says, the Audit Provision would have no teeth; TransCore would be free to

ignore the Auditor, eliminating Intermec’s bargained-for audit rights. In line,

Intermec contends the absence of “final determination” language indicates

TransCore agreed the Auditor’s “demonstration” would be conclusive (i.e., de jure

“proved”) or, at least, would serve as a benchmark for calculating damages should

the parties, after TransCore pays, engage breach litigation involving the correct

calculation methodology. A “nonwaiver” provision supports this reading. Under

that provision, the parties agreed breach arguments would not be waived just because

a party had been forced to acquiesce to a demand (e.g., the FR) it believes is

wrongful.212

         The parties’ positions on how the Audit Provision interacts with the Payment

Provision entrench the ambiguity more deeply.

         According to TransCore, the Auditor cannot “demonstrate” royalties are

“underpaid” unless TransCore underpaid when it imbursed the royalties originally.


212
      Id. § X2-10.3.
                                         -57-
In other words, given that, in TransCore’s view, the Auditor is limited to “verifying”

quarterly reports, the parties agreed the Auditor’s sole task is to reveal past breaches

of the Payment Provision, litigation on which could have occurred only until

Q2–Q3 2019. TransCore adds that, to the extent the Audit Provision, as applied

here, revives long overdue breach claims, it violates Delaware public policy by

effectively extending the statute of limitations beyond three years.

         Intermec fights TransCore’s premise, observing the Audit Provision is not

necessarily dependent on the Payment Provision. For example, TransCore could

breach the Payment Provision by not timely paying. The Audit Provision, however,

does not target timeliness breaches, but rather, targets amount-based breaches. The

Audit Provision, Intermec adds, also remedies breaches based on the contents of

quarterly reports, which the Payment Provision does not capture. In short, Intermec

argues the Audit Provision can be separately breached without also breaching the

Payment Provision, separating the two and thereby, not extending its Audit

Provision breach claim beyond three years.

         Both parties have offered reasonable readings of these contested Provisions.

At this stage, the Court can’t choose.213 That means the Court also can’t decide

TransCore’s statute of limitations defense yet. Given the parties’ arguments, it is

reasonably conceivable that this defense hinges on a disputed fact. Namely, did the


213
      Vanderbilt Income, 691 A.2d at 613.
                                            -58-
parties, when contracting, intend that (1) the Audit Provision could be breached

independently, in which case Intermec’s claims are timely; or (2) the Audit Provision

could not be breached independently, in which case Intermec’s claims are really

based on the Payment Provision and so may be untimely.

       If discovery establishes that the second option reflects the only reasonable

reading, then Intermec bears the burden of showing a tolling exception applies.

Though the parties have spent considerable energy briefing the tolling issue now, it

would be premature for the Court to pass on it before the Provisions are properly

interpreted. Conversely, if discovery establishes that the first option reflects the only

reasonable reading, the tolling issue will be moot.

       The parties’ dueling motions for judgment on this point are DENIED.214


214
    Through its motion, Intermec also seeks judgment on a “breach-of-contract claim” for
TransCore’s alleged failure, since 2019, to deliver quarterly reports. See Intermec JP Br. at 13–14.
This “claim,” however, is not alleged in Intermec’s breach-of-contract count, which focuses
instead on underpaid royalties alone. See Compl. ¶¶ 41–48. The sole sentence alluding to missing
quarterly reports merely is incorporated by reference and not mentioned again outside Intermec’s
declaratory count. Compare Compl. ¶ 31, with Compl. ¶ 41, and Compl. ¶¶ 33–39. Indeed,
TransCore’s motion does not address the reports outside the declaratory context. See TransCore
JP Br. at 19–21; cf. TransCore Opp’n JP. Br. at 23–24.

Briefs and motions do not amend or expand pleadings. See Del. Super. Ct. Civ. R. 15(a). And it
would be a strain to read Intermec’s underpayment allegations as a discrete complaint about a
failure to deliver quarterly reports. But see Malpiede, 780 A.2d at 1083 (relieving courts of
interpretive straining). So the Court won’t.

Since this theme will recur, see infra note 228, the Court cautions claimants who include multiple
“sub-theories” within one count, instead of pleading them as separate counts. Not only are
sub-theories easy to miss, but also this Court has held that motions to dismiss (or to trim) parts of
claims are invalid. See inVentiv Health Clinical, LLC v. Odonate Therapeutics, Inc., 2021 WL
252823, at *4–6 (Del. Super. Ct. Jan. 26, 2021). By logical extension, the same could be said, in
the appropriate case, for pleading those “parts” in the first place. If a defendant must attack whole
                                                -59-
      G. INTERMEC’S DECLARATORY COUNT FAILS TO A STATE CLAIM.

         Finally, Intermec seeks declaration that TransCore is obligated: (1) to make

past royalty payments; (2) to make ongoing royalty payments; and (3) to deliver

quarterly reports. None supports a declaratory judgment.

         The Court’s power to issue a declaratory judgment derives from the

Declaratory Judgment Act.215 A declaratory judgment “is designed to promote

preventative justice.”216       It is “[b]orn out of practical concerns,”217 providing

efficient relief where a traditional remedy is otherwise unavailable.218 To that end,

the Act may be invoked “to settle and to afford relief from uncertainty and insecurity

with respect to rights, status and other legal relations.”219



counts, a defendant should have whole counts to attack. Otherwise, a plaintiff could be insulated
from dismissal by embedding weak theories into strong ones and then claiming they all fall or
none fall.

In short, Intermec has not adequately pleaded this “claim” and so the Court doesn’t consider it. To
the extent judgment is nevertheless required, Intermec’s motion is denied in this respect.
215
      DEL. CODE ANN. tit. 10, § 6501 (2020).
216
   Schick Inc. v. Amalgamated Clothing & Textile Workers Union, 533 A.2d 1235, 1237–38 (Del.
Ch. 1987) (quoting Stabler v. Ramsey, 88 A.2d 546, 557 (Del. 1952)).
217
      Id. at 1238.
218
    See id. (“The notion laying behind [declaratory judgments] is that legitimate legal interests are
sometimes cast into doubt by the assertion of adverse claims and that, when this occurs, a party
who suffers practical consequences ought not to be required to wait upon his adversary for a
judicial resolution that will settle the matter.”).
219
  Town of Cheswold v. Cent. Del. Bus. Park, 188 A.3d 810, 816 (Del. 2018) (quoting DEL. CODE
ANN. tit. 10, § 6512)).
                                                -60-
            “Not all disputes, however, are appropriate for judicial review when the

parties request it.”220 The Court has discretion to decline declaratory judgment

jurisdiction,221 and will do so where a proposed declaration would not advance the

litigation, but rather, would waste judicial resources.222 To promote those interests,

“Delaware courts do not address disagreements that have no significant current

impact.”223 Stated prudentially, a declaration would not advance the litigation if it

would not resolve an “actual controversy,” e.g., a dispute “‘in which the claim of

. . . is asserted against one who has an interest in contesting the claim’” and in which

adversity on the issue exists.224 Delaware law, also, “requires that a dispute not be

moot . . . to avoid wasting judicial resources on academic disputes.”225 And because


220
      Id.
221
    See, e.g., Burris v. Cross, 583 A.2d 1364, 1372 (Del. Super. Ct. 1990); see also XL Specialty
Ins. Co. v. WMI Liquidating Tr., 93 A.3d 1208, 1216 (Del. 2014) (reviewing a court’s decision to
exercise declaratory judgment jurisdiction for abuse of discretion).
222
    E.g., Stroud v. Milliken Enters., Inc., 552 A.2d 476, 480 (Del. 1989) (“[J]udicial resources are
limited and must not be squandered on disagreements that have no significant current impact. . . .
These judicial concerns are not rendered irrelevant by the declaratory judgment statute and its
salutary purpose of advancing the stage of litigation.” (internal quotation marks omitted)); KLM
Royal Dutch Airlines v. Checchi, 698 A.2d 380, 382 (Del. Ch. 1997) (“[T]he objective of [a
declaratory judgment] action is to advance the stage of litigation between the parties in order to
address the practical effects of present acts of the parties on their future relations.”).
223
   Crescent/Mach I Partners, L.P. v. Dr Pepper Bottling Co. of Tx., 962 A.2d 205, 209 (Del.
2008) (internal quotation marks omitted).
224
   Town of Cheswold, 188 A.3d at 816 (quoting Rollins Int’l, Inc. v. Int’l Hydronics Corp., 303
A.2d 660, 662–63 (Del. 1973)).
225
      Crescent/Mach, 962 A.2d at 208.


                                               -61-
declarations provide relief where “a claim . . . would not support an action under

common law pleading rules,”226 a declaratory claim may not duplicate a

properly-pleaded affirmative count.227 A declaratory count that “does not add

anything” will be dismissed.228

       To begin, Intermec’s request for a declaration on TransCore’s duty to remit

past-due royalties is duplicative. Whether TransCore breached the License

necessarily will be decided, positively or negatively, in the resolution of Intermec’s

express breach-of-contract count. And whether Intermec is entitled to damages, too,

necessarily will be resolved through that count and through TransCore’s implied

covenant count for overpayment. There is, then, no need for a declaration on this

issue. Accordingly, TransCore’s motion against this request is GRANTED.

       Next, Intermec’s request for a declaration regarding TransCore’s “ongoing”

duty to pay royalties fails for the simple reason that this issue is not in controversy.

Throughout its briefing, TransCore concedes it must pay royalties whenever it sells




226
   Great Hill Equity Partners IV, LP v. SIG Growth Equity Fund I, LLLP, 2014 WL 6703980, at
*29 (Del. Ch. Nov. 16, 2014).
227
   US Ecology, Inc. v. Allstate Power Vac, Inc., 2018 WL 3025418, at *10 (Del. Ch. June 18,
2018), aff’d, 2019 WL 24460 (Del. Jan. 17, 2019); Trusa v. Nepo, 2017 WL 1379594, at *8 n.71
(Del. Ch. Apr. 13, 2017); Great Hill, 2014 WL 6703980, at *29; Veloric, 2014 WL 4639217, at
*20.
228
   ESG Cap. Partners II, LP v. Passport Special Opportunities Master Fund, LP, 2015 WL
9060982, at *15 (Del. Ch. Dec. 16, 2015).


                                           -62-
a Licensed Product.229 There is, therefore, no “uncertainty and insecurity” as to

Intermec’s right to receive royalties.230 Accordingly, this request is MOOT.231

          Finally, Intermec requests a declaration that TransCore must continue to

prepare and deliver quarterly reports. In short, the Court deems this requested

declaration moot. But, to get there, the Court has had to negotiate some distractions.

          Intermec alleged tersely that TransCore has failed to provide quarterly reports

for about two years.



229
      E.g., TransCore JP Opp’n Br. at 18.
230
      Town of Cheswold, 188 A.3d at 816 (internal quotation marks omitted).
231
    Intermec purported, through its opening brief, to modify and refine its ongoing-royalties
declaration so that it might obtain judgment “based on the gross invoice price . . . pursuant to
Section 2.3 of” the License. Intermec JP Br. at 1, 14. But Section 2.3 does not mention gross
invoice price calculations. See License § X1-2.3 (Intermec’s Grants); id. § X2-2.3 (Currency
Conversion). More important, neither does Intermec’s complaint. Compl. ¶¶ 33–39. As
explained, briefs do not amend pleadings. See supra note 210. To the extent Intermec meant, but
incorrectly typed, Section 3.2, that section is not a royalty payment provision either. Instead,
Section 3.2 describes what quarterly reports must contain. See License § X2-3.2 (Content of
Quarterly Reports). Indeed, Intermec’s complaint purports to acknowledge as much, though it
consistently repeats the same numerical error. See Compl. ¶¶ 3, 19, 25, 39.

Morphing again, Intermec, in its reply, says “gross invoice price” comprises part of the definition
of Net Sales Value, which is mentioned (implicitly) in its complaint through a reference to Section
3.1 (the Payment Provision). Pls.’ Reply in Supp. of Mot. for J. on Pleadings at 5 (D.I. 41). To
be clear, reply briefs do not amend pleadings either. See, e.g., Ethica Corp. Fin. S.r.L v. Dana
Inc., 2018 WL 3954205, at *3 & n.37 (Del. Super. Ct. Aug. 16, 2018). Even so, entertaining this
shape shifting would be a strain. It is difficult to interpret Intermec’s subject allegations, which
solely relate to a flat duty to pay, as a request to settle any dispute the parties may have over the
methodology they have used, or the Auditor employed in the FR, to calculate Net Sales Value.
But see Malpiede, 780 A.2d at 1083. The Court need not draw unreasonable inferences in
Intermec’s favor. See Price, 26 A.3d at 166. Accordingly, the Court will not consider this ever-
evolving request for relief, as it had not been pleaded in Intermec’s complaint. To the extent
judgment is required, Intermec’s motion is denied.


                                                -63-
         TransCore denied it, adding that it did not “owe any duty to provide quarterly

reports.”232 But later, TransCore produced a screenshot of Intermec’s own quarterly

report portal. The image depicts transmittal messages that indicate Intermec has

“received” the very reports (and the royalties they compute) Intermec claimed, in

one sentence, TransCore has been wrongfully withholding.233 The injudiciousness

of that filing234 inspired Intermec to intensify its quarterly report declaration claim

on the (post hoc) theory that TransCore’s double-talk has now caused it uncertainty

and insecurity. It also led Intermec to argue that: (1) TransCore’s initial denial is a




232
      Am. Ans. at Ans. ¶ 31.
233
      Id. at Countercls. ¶ 39.




234
   TransCore acknowledged that the Court might “disagree” with its strategy, and explained, if
granted a Rule 15 amendment, it would “further clarify its denial” by deleting the comment about
not owing a general duty to provide quarterly reports. TransCore JP Opp’n Br. at 23 n.18.


                                             -64-
binding admission; and (2) considering the screenshot, at this stage, would be

procedural error.

         To the Court, this all now seems to have been truly unnecessary.

         Given that TransCore repeatedly concedes it must provide quarterly

reports,235—as it seemingly may well have done for the past two years236—the Court

need not reach the merits of these arguments. The parties’ posturing aside, there just

is no controversy supporting Intermec’s sought-after declaration anymore.

Accordingly, the prayer for it is DISMISSED as MOOT.

                                       IV. CONCLUSION

         For the foregoing reasons, Intermec’s Rule 12(b)(6) motion is GRANTED

IN PART and DENIED IN PART, Intermec’s Rule 12(c) motion is DENIED, and

TransCore’s Rule 12(c) motion is GRANTED IN PART and DENIED IN PART.

         IT IS SO ORDERED.

                                                         _________________________
                                                         Paul R. Wallace, Judge

Original to Prothonotary
cc: All Counsel via File & Serve




235
      E.g., id. at 17; TransCore JP Reply at 2.
236
      See n.233, supra.
                                                  -65-